

 
 

--------------------------------------------------------------------------------

 


 
EXECUTION VERSION



 
EP 232 Earning Agreement
 


Paltar Petroleum Limited  (ACN 149 987 459)


 
Nation Energy (Australia) Pty Ltd  (ACN 606 533 046)

 
 

 
 

--------------------------------------------------------------------------------

 


 
EXECUTION VERSION



 

 

   
Page
     
1.
Defined terms
1
2.
Initial Consideration
1
3.
Operator
2
4.
Operating Committee
8
5.
Work Programs and Budgets
11
6.
Production Licences
13
7.
Default
14
8.
Relinquishments and renewals
16
9.
Transfer of interest or rights
16
10.
Withdrawal from Agreement
17
11.
Relationship of Parties and Tax
18
12.
Confidential Information
19
13.
Force majeure
210
14.
Notices
21
15.
Applicable law and arbitration
22
16.
Term
23
17.
General provisions
23
18.
Definitions
26


 
 

--------------------------------------------------------------------------------

 

 
Schedule 1:  Royalties
 
Schedule 2:  Nation Blocks
 
Schedule 3:  Permit Year 3 Work Program and Budget
 
Annex 1:      Accounting Procedure

 
 

--------------------------------------------------------------------------------

 


 
EXECUTION VERSION



 
EP 232 Earning Agreement
 
Dated    30 August 2015
 
Parties
 
Paltar Petroleum Limited (ACN 149 987 459) of Level 10, 32 Martin Place, Sydney,
New South Wales 2000 (Paltar)
 
and
 
Nation Energy (Australia) Pty Ltd  (ACN 606 533 046) of RPO Box 60610, Granville
Park,
Vancouver, British Columbia V6H 4B9 (Nation)
 
 
 

 
Background
 
A.  
Paltar owns the Permit.

 
B.  
Paltar and Nation have agreed to enter into a farm-in arrangement to allow for
exploration of the Nation Blocks and, if warranted, apply for a Production
Licence covering one or more of the Nation Blocks after discovering a
commercially exploitable accumulation of petroleum.

 
C.  
The Parties enter into this Agreement to evidence their binding agreement
concerning the Cash Consideration and Share Consideration (each as defined
below), the costs of Operations to be borne by Nation, and the Nation Interest
that may be earned by Nation upon Expenditure of the Earning Amount.

 
Operative provisions
 
1.  
Defined terms

 
Clause 18 of this Agreement sets out and explains the defined terms, or refers
to the definitions of the terms, and the rules of interpretation that apply.
 
2.  
Initial Consideration

 
2.1  
Share Consideration

 
Nation Energy Inc., a Wyoming corporation, has agreed to issue on December 17,
2015 600,000,000 of its common shares (the Share Consideration) to Paltar, and
Paltar has agreed to certain restrictions on the transfer of such shares, under
the terms of the Third Amended and Restated Letter Agreement, dated 30 August
2015 between Nation Energy Inc. and Paltar (the Letter Agreement), in the event
that an Exchange Transaction (as defined in the Letter Agreement) has not been
consummated on or before December 16, 2015.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.2  
Cash Consideration

 
No later than 31 December 2015, Nation shall pay by wire transfer to an account
designated by Paltar the sum of $769,143.  If Nation fails timely to pay this
amount to Paltar, this Agreement shall terminate and neither Party shall have
any further obligation to the other.
 
2.3  
Non-Refundable Consideration for Earning Rights

 
The Share Consideration (if issued) and the Cash Consideration are
non-refundable consideration for the rights given to Nation hereunder.
 
3.  
Farm-in and Operator

 
3.1  
Nation Interest

 
On Nation spending at least the Earning Amount in Expenditure on or for the
benefit of the Nation Blocks before the end of the Earning Period (Earning
Date), Nation, on giving notice to Paltar verifying the amount of Expenditure
Nation has incurred:
 
(a)  
acquires a beneficial interest, to the extent of the Nation Interest, in the
Nation Blocks; and

 
(b)  
will have the right to be transferred the Nation Interest in the Nation Blocks,
in such manner and on such terms as do not materially increase the obligations
owed the Government in respect of the area then covered by the Permit; and

 
3.2  
Joint Venture Operating Agreement

 
On or as soon as practicable after the Earning Date the parties shall enter into
an exploration joint venture operating agreement in respect of the Nation Blocks
on terms customary for such an agreement in the Australian petroleum industry
and under which:
 
(a)  
Paltar holds the Paltar Interest and Nation holds the Nation Interest in the
Nation Blocks;

 
(b)  
Paltar is the operator of the joint venture;

 
(c)  
Nation shall contribute 100% of the actual Work Program Expenses under the joint
venture operating agreement until production licences have been issued covering
each Nation Block;

 
(d)  
Nation shall not be permitted to withdraw from the joint venture operating
agreement until the end of the fifth Permit Year;

 
(e)  
the terms set out in clause 6.1 to 6.3 (inclusive) of this Agreement will be
incorporated; and

 
(f)  
the terms of the Option in favour of Nation set out clauses 5.3 to 5.7
(inclusive) will be incorporated and, in the event that the Option is exercised
by Nation with respect to a Production Licence, then the Production Licence will
not form part of the joint venture property under the joint venture operating
agreement from the date of exercise of the Option, and

 
 
 
2

--------------------------------------------------------------------------------

 
 
(g)  
upon entry into the joint venture operating agreement, the remaining effective
clauses of this Agreement will immediately terminate with respect to the Nation
Blocks, subject to any and all accrued rights and liabilities of the parties.

 
3.3  
Designation of Operator.

 
Paltar is hereby designated as Operator, and agrees to act as such in accordance
with this Agreement.
 
3.4  
Rights and Duties of Operator

 
(a)  
Paltar shall have all of the rights, functions and duties of Operator under this
Agreement and will have exclusive charge of and shall conduct all Operations on
the Nation Blocks under the overall direction of the Operating
Committee.  Paltar may employ independent contractors and agents, including
Related Bodies Corporate of Paltar, in such Operations.

 
(b)  
Paltar warrants and represents to Nation that the Permit and Paltar’s interest
in the Permit is in good standing and is not subject to any breach, default or
other circumstance that will or may result in the Permit being surrendered or
cancelled or becoming subject to any Encumbrance. Paltar shall:

 
(i)  
without limiting clause 5.1(c) and subject to applicable Government
requirements, ensure that each Work Program and Budget consists of work to be
performed on or for the benefit of the Nation Blocks;

 
(ii)  
not grant, create or allow the grant or creation of any Encumbrance over
Paltar’s interest in the Permit without the prior written consent of Nation;

 
(iii)  
not sell, transfer, assign or otherwise dispose of Paltar’s interest in the
Permit or part with possession of the Permit without the prior written consent
of Nation;

 
(iv)  
immediately notify Nation of any act, event, circumstance, correspondence,
notice or other information (in any form and from whatever source) that may
cause, or is relevant to, Paltar’s interest in the Permit becoming the subject
of an Encumbrance or being surrendered or cancelled; and

 
(v)  
take all steps as are necessary or appropriate to ensure that the application
for, grant and transfer or issue of a Production Licence to Nation occurs as
soon as practicable following a decision by Nation under clause 6.1(b).

 
(c)  
In the conduct of Operations, Paltar shall:

 
(i)  
perform Operations in accordance with the provisions of the Permit, the Laws,
this Agreement and the decisions of the Operating Committee;

 
(ii)  
conduct all Operations in a diligent, safe and efficient manner in accordance
with good and prudent oil field practices and field conservation principles
generally followed by the international petroleum industry under similar
circumstances;

 
(iii)  
prepare and submit to the Operating Committee the proposed Work Programs and
Budgets as provided in clause 5;

 
 
 
3

--------------------------------------------------------------------------------

 
 
(iv)  
acquire all permits, consents, approvals, surface or other rights that may be
required for the conduct of Operations;

 
(v)  
permit Nation’s representatives to have at all reasonable times and at their own
risk and expense reasonable access to the Operations with the right to observe
all such Operations;

 
(vi)  
pay to the Government within the periods and in the manner prescribed by the
Laws, all periodic payments, taxes, fees and other amounts pertaining to
Operations, but excluding any taxes measured by the incomes of the Parties;

 
(vii)  
carry out the obligations of Paltar pursuant to the Permit, including, but not
limited to, preparing and furnishing such reports, records and information as
may be required pursuant to the Petroleum Act;

 
(viii)  
have, in accordance with the decisions of the Operating Committee, the exclusive
right and obligation to represent the Parties in all dealings with the
Government with respect to matters arising under Operations;

 
(ix)  
act as the Parties’ representative in respect of Native Title Rights and
aboriginal heritage issues, negotiate and enter into agreements with the parties
to Native Title Claims, and in all other respects deal with issues of this kind
as and when they arise, including the recognition of Native Title Rights and the
settlement of Native Title Claims;

 
(x)  
in case of an emergency (including a significant fire, explosion, petroleum
release, or sabotage; incident involving loss of life, serious injury to an
employee, contractor, or third party, or serious property damage; strikes and
riots; or evacuations of Paltar personnel): (i) take all necessary and proper
measures for the protection of life, health, the environment and property; and
(ii) as soon as reasonably practicable, notify Nation of the details of such
emergency and any measures it has taken or plans to take in response; and

 
(xi)  
do all other acts and things that are reasonably necessary or desirable to
fulfil its functions or are incidental to the above powers and duties.

 
3.5  
Paltar Personnel

 
(a)  
Paltar shall engage or retain such employees, contractors, consultants and
agents as are reasonably necessary to conduct Operations.

 
(b)  
Subject to the Laws and this Agreement, Paltar will determine the number of
employees, contractors, consultants and agents, the selection of such persons,
their hours of work, and the compensation to be paid to all such persons in
connection with Operations.

 
3.6  
Information Supplied by Paltar

 
(a)  
Paltar shall provide Nation with the following data and reports from the
Operations:

 
(i)  
copies of all logs or surveys;

 
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)  
daily drilling reports;

 
(iii)  
copies of all tests and core data and analysis reports;

 
(iv)  
final well report;

 
(v)  
copies of the final geological and geophysical maps, seismic sections and shot
point location maps and reports;

 
(vi)  
engineering studies, development schedules and annual progress reports on
development projects;

 
(vii)  
field and well performance reports, including reservoir studies and reserve
estimates; and

 
(viii)  
copies of all reports relating to Operations furnished by Paltar to a
Government.

 
(b)  
Paltar shall provide Nation such additional information as Nation may reasonably
request in writing, provided that Nation must pay the costs of preparing such
information and the preparation of such information must not unduly burden
Paltar’s administrative and technical personnel.

 
(c)  
Paltar shall give Nation access at all reasonable times during normal business
hours to all data and reports acquired in the conduct of Operations.  Nation may
make copies of such other data at its sole expense.

 
3.7  
Settlement of Claims and Lawsuits

 
(a)  
Paltar shall promptly notify Nation of any and all claims or suits which arise
out of Operations or relate in any way to Operations.  Paltar shall represent
Nation and defend or oppose the claim or suit. Paltar may in its sole discretion
compromise or settle any such claim or suit or any related series of claims or
suits for an amount not to exceed the equivalent of $250,000, exclusive of legal
fees.  Paltar shall seek guidance from the Operating Committee on amounts in
excess of the above-stated amount.  Nation shall have the right to be
represented by its own counsel at its own expense in the settlement, compromise
or defence of such claims or suits.

 
(b)  
Nation shall promptly notify Paltar of any claim made against Nation by a third
party which arises out of or may affect the Operations.

 
3.8  
Limitation on Liability of Paltar

 
(a)  
Except as set out in clause 3.8(c), neither Paltar nor any other Indemnitee (as
defined below) shall bear any damage, loss, cost, expense or liability resulting
from performing (or failing to perform) the duties and functions of Operator,
and the Indemnitees are hereby released from liability to Nation for any and all
damages, losses, costs, expenses and liabilities arising out of, incidental to
or resulting from such performance or failure to perform, even though caused in
whole or in part by a pre-existing defect, the negligence (whether sole, joint
or concurrent), strict liability or other legal fault of Paltar (or any such
Indemnitee).

 
 
 
5

--------------------------------------------------------------------------------

 
 
(b)  
Except as set out in clause 3.8(c), Nation shall defend and indemnify Paltar and
its Related Bodies Corporate, and their respective employees, officers and
directors (collectively, the Indemnitees), from any and all damages, losses,
costs, expenses (including reasonable legal costs, expenses and attorneys' fees)
and liabilities incidental to claims, demands or causes of action brought by or
on behalf of any person or entity, which claims, demands or causes of action
arise out of, are incidental to or result from Operations, even though caused in
whole or in part by a pre-existing defect, the negligence (whether sole, joint
or concurrent), strict liability or other legal fault of Paltar (or any such
Indemnitee).

 
(c)  
Notwithstanding clauses 3.8(a) and 3.8(b), if any Senior Supervisory Personnel
of Paltar or its Related Bodies Corporate engage in Wilful Misconduct which
proximately causes Nation to incur damages, loss, cost, expense or liability for
claims, demands or causes of action referred to in clauses 3.8(a) or 3.8(b),
then Paltar shall bear such damages, loss, cost, expense and liability.

 
(d)  
Notwithstanding the foregoing, under no circumstances shall Paltar or any other
Indemnitee ever be liable for any Consequential Loss.

 
(e)  
In the event that there is a change of Operator then, from the date a new
Operator is appointed, the new Operator shall have the benefit of each of clause
3.8(a) – (d) as if the new Operator were named in those clauses in place of
Paltar.

 
3.9  
Insurance Obtained by Paltar

 
(a)  
Paltar shall maintain for such limits as it may reasonably believe prudent any
and all insurance it believes appropriate under the circumstances, including:

 
(i)  
All insurance required by the Laws;

 
(ii)  
Third party liability insurance covering liability to third parties which may
arise in connection with the Operations;

 
(iii)  
Cost of well control/redrilling and recompletion expenses/seepage and
contamination and pollution liability insurance covering expenses incurred in
regaining control of wells including materials and services necessary to bring
the wells under control and costs expended to reinstate the well to the depth
and condition which existed prior to an insured occurrence; and

 
(iv)  
Workers compensation insurance.

 
(b)  
Paltar shall, in respect of such insurance:

 
(i)  
use reasonable endeavours to procure or cause to be procured such insurance
prior to or concurrent with the commencement of relevant operations and maintain
or cause to be maintained such insurance during the term of the relevant
operations or any longer term required under the Permit or the Laws;

 
(ii)  
promptly inform Nation when insurance is taken out and at Nation’s request
supply it with certificates of insurance or copies of the relevant policies when
they are issued; and

 
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)  
duly file all claims and take all necessary and proper steps to collect any
proceeds.

 
(c)  
Paltar shall use its reasonable endeavours to require all contractors (including
sub-contractors) performing work with respect to the Operations to:

 
(i)  
obtain and maintain all insurance required under the Laws or any decision of the
Operating Committee; and

 
(ii)  
provide Paltar with certificates reflecting such insurance prior to the
commencement of their services.

 
3.10  
Resignation

 
Subject to clause 3.12, Paltar may resign as Operator at any time by so
notifying Nation at least 120 days before the effective date of such
resignation.
 
3.11  
Removal

 
(a)  
Paltar shall resign immediately if it dissolves, liquidates, is wound up, or
otherwise terminates its existence.

 
(b)  
Subject to clause 3.12, Paltar shall be removed upon receipt of notice from any
Party if:

 
(i)  
Paltar becomes insolvent, bankrupt or makes an assignment for the benefit of
creditors; or

 
(ii)  
a receiver or receiver and manager is appointed for a majority (by value) of
Paltar's assets.

 
(c)  
Subject to clause 3.12, Paltar may be removed by written notice from Nation if
Paltar has committed a material breach of this Agreement and has either failed
to commence to cure that breach within 30 days after receipt of a Notice from
Nation detailing the alleged breach or failed to diligently pursue the cure to
completion.

 
3.12  
Appointment of Successor

 
When a change of Operator occurs pursuant to clause 3.10 or clause 3.11:
 
(a)  
the Operating Committee shall meet as soon as possible to elect a successor
Operator; provided, however, that if Paltar has been removed or is deemed to
have resigned and either fails to vote or votes only to succeed itself, then the
successor Operator shall be elected by the affirmative vote of Nation alone.

 
(b)  
if Paltar disputes the commission of or failure to rectify a material breach
alleged pursuant to clause 3.11(c) and proceedings are initiated pursuant to
clause 15.2, Paltar shall continue as Operator and no successor Operator may be
appointed pending the conclusion or abandonment of such proceedings;

 
(c)  
Paltar, if it resigns or is removed as Operator, shall be compensated out of the
Operating Account for its reasonable expenses related to its resignation or
removal;

 
 
 
7

--------------------------------------------------------------------------------

 
 
(d)  
Paltar, if it resigns or is removed as Operator, and the successor Operator
shall arrange for the taking of an inventory of all Property and an audit of the
books and records relating to Operations, the cost of which shall be charged to
the Operating Account;

 
(e)  
the resignation or removal of Paltar as Operator and its replacement by the
successor Operator shall not become effective prior to receipt of any necessary
Government approvals; and

 
(f)  
upon the effective date of the resignation or removal, the successor Operator
shall succeed to all duties, rights and authority prescribed for
Operator.  Paltar shall transfer to the successor Operator custody of all
Property, books of account, records and other documents maintained by Operator
pertaining to the Nation Blocks and to Operations.  Upon delivery of the
above-described property and data, Paltar shall be released and discharged from
all obligations and liabilities as Operator accruing after such date, except to
the extent such liabilities relate to facts, matters or circumstances which
occurred prior to such date.

 
3.13  
Commingling of Funds

 
Paltar may commingle with its own funds the monies which it receives from or for
the Operating Account pursuant to this Agreement.
 
3.14  
Delegation

 
Operator may delegate all or part of its rights or responsibilities as Operator
under this agreement to a Related Body Corporate.  Any such delegation shall not
relieve Operator of its obligations and liabilities under this Agreement.
 
4.  
Operating Committee

 
4.1  
Establishment of Operating Committee

 
An Operating Committee composed of representatives of each Party shall provide
overall supervision and guidance to Paltar concerning the direction of
Operations.  Each Party shall appoint one representative and two alternates to
serve on the Operating Committee.  Each Party shall as soon as possible after
the date of this Agreement give notice in writing to the other Party of the name
and address of its representative, its first alternate and its second alternate
serving on the Operating Committee.  Each Party shall have the right to change
its representative and alternate representatives at any time by giving Notice to
such effect to the other Party.
 
4.2  
Authority to Vote

 
The representative of a Party, or in his absence the alternate representative,
shall be authorised to represent such Party with respect to any matter which is
within the power of the Operating Committee and is properly brought before the
Operating Committee. Each such representative shall have one vote on matters
coming before the Operating Committee.  Alternate representatives may attend
Operating Committee meetings, but shall have no vote at such meetings except in
the absence of the representative for whom they are the alternate.  In addition
to the representative and alternate representatives, each Party may also bring
to any Operating Committee meetings such technical and other advisers as it may
deem appropriate.  The technical and other advisers shall be given the
opportunity to present data and voice opinions on behalf of a Party, but may not
vote.
 
 
 
8

--------------------------------------------------------------------------------

 
 
4.3  
Subcommittees

 
The Operating Committee may establish such advisory subcommittees, including
technical and commercial subcommittees, as the Operating Committee may deem
appropriate.
 
4.4  
Notice of Meeting

 
(a)  
Either Party may call a meeting of the Operating Committee by giving Notice to
the other Party at least 15 days in advance of such meeting.

 
(b)  
Notice periods above may be waived with unanimous consent of all Parties.

 
(c)  
The day the Notice was delivered and the date the meeting is to be held shall
not be included in calculating the Notice period.

 
(d)  
Notwithstanding the above, Nation agrees that if there is an operational issue
involving an urgent operational matter, then Nation shall be deemed to have
waived the above notice period so that the Operating Committee may make a
decision within 48 hours, as contemplated by clause 4.11(a)(i).

 
4.5  
Contents of Meeting Notice

 
(a)  
Each Notice of a meeting of the Operating Committee shall contain:

 
(i)  
the date, time and location of the meeting;

 
(ii)  
an agenda of the matters and proposals to be considered and/or voted upon; and

 
(iii)  
copies of all proposals to be considered at the meeting.

 
(b)  
A Party receiving Notice may, by Notice to the other Party given not less than
seven days before a meeting, may add additional matters to the meeting agenda.

 
(c)  
With the unanimous consent of all Parties, the Operating Committee may consider
at a meeting a proposal not contained in such meeting agenda.

 
4.6  
Location of Meetings

 
All meetings of the Operating Committee shall be held in Sydney, New South
Wales, or elsewhere as may be decided unanimously by the Operating Committee.
 
4.7  
Operator's Duties for Meetings

 
(a)  
With respect to meetings of the Operating Committee and any subcommittee,
Paltar's duties shall include, but not be limited to:

 
(i)  
conduct of the meeting; and

 
(ii)  
preparation of a written record or minutes of each meeting.

 
 
 
9

--------------------------------------------------------------------------------

 
 
(b)  
Paltar shall have the right to appoint the chairman of the Operating Committee
and all subcommittees.

 
4.8  
Voting Procedure

 
Except as otherwise expressly provided in this Agreement in respect of certain
specific matters, all decisions, approvals and other actions of the Operating
Committee on all proposals coming before it shall be decided by Paltar alone.
 
4.9  
Record of Votes

 
The chairman of the Operating Committee shall appoint a secretary who shall make
a record of each proposal voted on and the results of such voting at each
Operating Committee meeting.  Each representative shall sign and be provided a
copy of such record at the end of such meeting and it shall be considered the
final record of the decisions of the Operating Committee.
 
4.10  
Minutes

 
The secretary shall provide each Party with a copy of the minutes of the
Operating Committee meeting within 21 days after the end of the meeting.  Each
Party shall have 14 days after receipt of such minutes to give notice of its
objections to the minutes to the secretary. A failure to give notice specifying
objection to such minutes within said 14 day period shall be deemed to be
approval of such minutes. In any event, the votes recorded under clause 4.9
shall take precedence over the minutes described above.
 
4.11  
Voting by Notice

 
(a)  
In lieu of a meeting, any Party may submit any proposal to the Operating
Committee for a vote by Notice.  The proposing Party shall notify Operator who
shall give each representative notice describing the proposal so submitted and
whether Paltar considers such operational matter an urgent operational
matter.  Each Party shall communicate its vote by Notice to Paltar and any other
Party within one of the following appropriate time periods after receipt of
Operator's notice:

 
(i)  
48 hours in the case of urgent operational matters;

 
(ii)  
14 days in the case of all other proposals.

 
(b)  
Except in the case of clause 4.11(a)(i), Nation may by Notice delivered to
Paltar within five days after receipt of Paltar's notice request that the
proposal be decided at a meeting rather than by notice. In such an event, that
proposal shall be decided at a meeting duly called for that purpose.

 
(c)  
Except as provided in clause 10.1(a), a Party failing to communicate its vote in
a timely manner shall be deemed to have voted against such proposal.

 
(d)  
If a meeting is not requested, then at the expiration of the appropriate time
period, Paltar shall give Nation a confirmation notice stating the tabulation
and results of the vote.

 
 
 
10

--------------------------------------------------------------------------------

 
 
5.  
Work Programs and Budgets; Post Farm-in Arrangements

 
5.1  
Agreed Permit Work Programs and Budgets

 
(a)  
The Work Program and Budget detailing the Operations to be performed in respect
of the Permit for the remainder of the third Permit Year is attached as Schedule
3.

 
(b)  
On or before the first day of June of each year beginning 2016 and continuing
each year thereafter, Operator shall deliver to Nation a proposed Work Program
and Budget detailing the Operations to be performed in respect of the Permit for
the following Permit Year.  Within 30 days of such delivery, the Operating
Committee shall meet to consider and endeavour to agree a Work Program and
Budget.

 
(c)  
The Work Program and Budget for the fourth and subsequent Permit Years will be
adopted by the unanimous vote of both Paltar and Nation; provided, however, that
if the Parties fail unanimously to agree, the proposed Work Program and Budget
reasonably estimated to cost the least will conclusively be deemed adopted, so
long as such proposed Work Program and Budget (i) consists solely of work to be
performed on or for the benefit of the Nation Blocks and (ii) will satisfy all
of the Minimum Work Obligations of that Permit Year.  For the avoidance of
doubt, geological and geophysical operations conducted both on the Nation Blocks
and on adjoining lands shall be considered work performed on or for the benefit
of the Nation Blocks where the operator believes such work prudent to gain a
fuller understanding of the geology of the Nation Blocks.

 
(d)  
Any approved Work Program and Budget may be revised by the Operating Committee
from time to time.  To the extent such revisions are approved by the Operating
Committee, the Work Program and Budget will be amended accordingly.

 
(e)  
Paltar may, if it wishes in its sole discretion, conduct operations in any year
on or for the benefit of Blocks in the Permit which are not Nation Blocks.  Such
operations will be conducted at the sole risk and expense of Paltar and will not
be subject to this Agreement.

 
5.2  
Funding of Work Program Expenses

 
(a)  
Nation agrees to contribute 100% of the actual Work Program Expenses.

 
(b)  
Nation must pay all Work Program Expenses as follows:

 
(i)  
As soon as practicable after Nation has such funds conveniently
available,  Nation will deliver to Paltar the full amount of the estimated Work
Program and Budget costs for the remainder of the third Permit Year, as shown in
Schedule 3;

 
(ii)  
Estimated Work Program Expenses for subsequent years will be delivered to Paltar
on or before the date which is the 150th day anniversary following the date on
which the applicable Permit was granted; and

 
(iii)  
Amounts in addition to the estimated amounts set forth in approved Work Programs
and Budgets, whether incurred as a result of cost overruns, unforeseen events,
or otherwise, will be delivered by Nation to Paltar in accordance with the cash
call procedures set forth in clause 1.6 of the Accounting Procedure.

 
 
 
11

--------------------------------------------------------------------------------

 
 
5.3  
Grant of Option

 
If, after the Earning Date, Nation acquires an undivided twenty-five percent
(25%) interest in a Production Licence granted with respect to any area under a
Nation Block pursuant to clause 6.2(a) (the Acquisition Date), Paltar shall
grant to Nation, in exchange for $100 and other good and valuable consideration,
the sole and exclusive option (Option) to purchase at any time during the period
commencing on the Acquisition Date and ending ninety (90) days later (the Option
Period) the Paltar Interest free from Encumbrances subject to compliance with
clauses 5.4 through 5.6.
 
5.4  
Exercise of Option

 
The Option may be exercised by Nation at any time during the Option Period by
giving notice in writing to Paltar specifying that the Option has been
exercised.
 
5.5  
Transfer

 
(a)  
As soon as practicable after the exercise of the Option in accordance with
clause 5.4, Paltar will deliver to Nation registrable transfer forms of Paltar’s
entire interest in the Production Licence, insofar as it covers the Nation
Block, except for the payment of stamp duty and registration fees.  Nation will
lodge the transfer forms, together with a notice appointing Nation or its
designee as Operator of the Production Licence, with the Government for approval
and registration, as required under the Petroleum Act, and promptly thereafter
Nation must deliver to Paltar the duly executed transfer forms and pay the stamp
duty and registration fees in the amounts determined by the Government.

 
(b)  
Paltar’s entire interest in the Production Licence shall be transferred to
Nation free from any Encumbrance except as set out in clause 5.5(c).

 
(c)  
Upon the effective transfer of Paltar’s entire interest in the Production
Licence, Nation shall assume all the obligations (and be assigned all the
benefits) of:

 
(i)  
the Exploration Agreements that relate to the Nation Block (or portion thereof)
covered by the Production Licence; and

 
(ii)  
the royalty burdens in relation to such Nation Block (or portion thereof) as set
forth in Schedule 1 and as provided in clause 5.6(a),

 
and Paltar shall execute all such agreements (including any deeds of assignment
and assumption) as reasonably required by Nation and the counterparties to the
above agreements to perfect the assumption of such obligations and the
assignment of any benefits and the release of Paltar.
 
(d)  
Upon the transfer of a Production Licence pursuant to this clause 5.5, this
Agreement will cease to apply to the Nation Block (or portion thereof) covered
by that Production Licence.

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
5.6  
Consideration

 
(a)  
In consideration for the transfer of the Paltar Interest to Nation, upon
exercise of the Option, Paltar shall be entitled to an overriding royalty with
respect to all petroleum produced from the portion of the relevant Nation Block
covered by the Production Licence with such royalty being equal to the
difference between 25% and the sum of the existing royalty burdens shown in
Schedule 1 applicable to such portion of the relevant Nation Block such that the
revenue interest of Nation in such production of petroleum, after giving effect
to all of the royalty burdens described in Schedule 1, will be exactly 75%, and
with the understanding that if a royalty burden set forth in Schedule 1 later
increases in accordance with its terms, the additional overriding royalty in
favor of Paltar will be correspondingly decreased, so that Nation’s revenue
interest will remain constant at 75%.

 
(b)  
Paltar and Nation will, as soon as practicable after the exercise of the Option,
enter into an overriding royalty agreement under which Paltar holds the
overriding royalty described in this clause and which more fulsomely sets out
the terms of the royalty based on terms standard for such an agreement in the
Australian petroleum industry.

 
5.7  
Lapse of Option

 
In the event that the Option is not exercised within the Option Period then the
Option will lapse and the parties shall use their best endeavours to enter a
production joint venture operating agreement in respect of such Production
Licence under which:
 
(a)  
Paltar holds the Paltar Interest and Nation holds the Nation Interest in the
Production Licence, insofar as it covers the Nation Block; and

 
(b)  
Nation is the operator of the joint venture; and

 
which is otherwise on terms standard for the Australian petroleum industry
(including provisions for dilution of interests).
 
6.  
Production Licences

 
6.1  
Decision to Apply

 
(a)  
If a Discovery is made on a Nation Block, Paltar shall deliver any notice of
Discovery required under the Petroleum Act and shall as soon as possible submit
to the Operating Committee a report containing available details concerning the
Discovery and Operator’s recommendation as to whether a Production Licence
should be sought.

 
(b)  
The Operating Committee decision whether to apply to the Government for a
Production Licence covering such Nation Block shall be decided by Nation alone.

 
6.2  
Production Licence Granted

 
(a)  
Paltar acknowledges and agrees that, following the Earning Date, if a Production
Licence is applied for and issued in respect of any area under the Nation Blocks
in accordance with the terms of this Agreement, (i) Paltar’s interest in such
Production Licence will be equal to seventy-five percent (75%), insofar as it
covers the Nation Block, subject to the Option granted hereunder pursuant to
clause 5.3, and (ii) Nation’s interest in such Production Licence, insofar as it
covers the Nation Block, will be equal to twenty-five percent (25%).

 
 
 
13

--------------------------------------------------------------------------------

 
 
(b)  
Upon the issue of a Production Licence for a Nation Block (or portion thereof),
Paltar will be deemed to have resigned as Operator with respect to such Nation
Block (or portion thereof).

 
(c)  
Upon the issue of a Production Licence to Nation pursuant to this clause 6.2,
each clause of this Agreement other than clauses 5.3 through 5.7 will cease to
apply to the Nation Block (or portion thereof) covered by that Production
Licence.

 
6.3  
Production Licence Not Granted

 
(a)  
If the Operating Committee decides not to apply for a Production Licence or,
having applied for a Production Licence, the application is denied, the
Operating Committee shall meet to determine whether the Discovery merits
appraisal.

 
(b)  
If the Operating Committee determines that the Discovery merits appraisal,
Paltar shall deliver to the Operating Committee within 60 days after the
determination a proposed Work Program and Budget for appraisal of the
Discovery.  Within thirty 30 days after delivery, or earlier if necessary to
meet any applicable deadline under the Petroleum Act, the Operating Committee
shall meet to consider or modify such Work Program and Budget, with Nation
having the sole power to approve, reject or modify the proposal.

 
7.  
Default

 
7.1  
Default and Notice

 
Nation will be in default under this Agreement if, prior to the Earning Date, it
fails to contribute any portion of the Work Program Expenses when due under
clause 5.2(b).  Paltar shall promptly provide Nation written notice of such
default.
 
7.2  
Immediate Consequences

 
From the date the default notice is given by Paltar until the time all defaults
under clause 7.1 have been remedied, Nation shall have no right to:
 
(i)  
call or attend Operating Committee or subcommittee meetings;

 
(ii)  
vote on any matter coming before the Operating Committee or any subcommittee; or

 
(iii)  
access any data or information relating to any operations under this Agreement.

 
Any matter which is to be decided by Nation alone under this Agreement shall
instead be decided by Paltar.
 
7.3  
Remedies

 
(a)  
If the Nation default relates to a failure to contribute a portion of the Work
Program Expenses for the third, fourth of fifth Permit Years, and if Nation
fails to remedy such default within 30 days following Paltar’s notice, then
Nation, upon the written request of Paltar, shall surrender its entire interest
in this Agreement to Paltar, free of all Encumbrances arising by, through or
under Nation, and shall execute a written surrender instrument in such form as
reasonably may be requested by Paltar.  As a result of such surrender, Nation
shall have no right ever to receive any interest whatsoever in the Permit or
Nation Blocks and no right ever to recover any amounts it previously expended or
contributed, whether under this Agreement, in quantum meruit, or under any other
legal or equitable principle.

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(b)  
If the Nation default relates to a failure to contribute a portion of the Work
Program Expenses for the sixth or subsequent Permit Years, and if Nation fails
to remedy such default within 30 days following Paltar’s notice, then Paltar
may, but is not obligated to, purchase Nation’s entire interest under this
Agreement for 90% of the fair market value of such interest, less the amount in
default. If Paltar wishes to undertake this purchase, it will notify Nation of
its desire and of the fair market value, and Nation shall have seven days after
receipt of this notice either (i) to notify Paltar that it accepts Paltar’s
statement of the fair market value, or that it requires an independent
determination of the fair market value.  If it does not notify Paltar, it will
be deemed to have accepted Paltar’s statement of the fair market value. In
either event, Nation will conclusively be deemed to have sold its rights under
this Agreement to Paltar effective as of the date Paltar sends notice of its
desire to purchase the interest and of the fair market value.

 
If Nation timely requests independent determination of the fair market value,
the Chairman of the Australian Petroleum Production & Exploration Association
Limited shall be asked by either Party to appoint an expert to make the
determination. The expert so appointed shall have exclusive power to establish
the venue and timing of, and the procedural rules governing, the determination
of fair market value.  Each Party shall bear its own costs and attorney’s fees
in connection with the determination, although all fees, costs and expenses of
the expert shall be borne solely by Nation.
 
7.4  
No Right of Set Off

 
Nation acknowledges that a fundamental principle of this Agreement is that it
pay the Work Program Expenses under this Agreement as and when required.
Accordingly, Nation waives any right to raise by way of set off or to invoke as
a defence any claim it may have against Paltar, whether under this Agreement or
otherwise, so as to reduce or avoid its obligation timely to contribute required
Work Program Expenses.
 
7.5  
Without Prejudice

 
Paltar may exercise its rights, remedies or powers under this clause 7 or
otherwise at law or in equity, concurrently, individually or cumulatively.
 
7.6  
No penalty

 
The remedies in this clause 7 have been selected by the Parties in light of the
fact that no interest in a Nation Block may be assigned to Nation unless there
is a Discovery on that block and the Government issues a Production Licence for
that block, events which can occur, if at all, only if Work Programs and Budgets
are timely funded. Nation agrees that the remedies conferred by this clause 7 do
not constitute a penalty or an unreasonable forfeiture and are necessary to
ensure the maintenance of the Permit in good standing. Nation acknowledges that
it is essential to the viability of the Permit that Nation comply with its
financial obligations in a timely manner, and that assumption by Paltar of the
obligations of Nation under this Agreement is good and valuable consideration
for the exercise by Paltar of its rights to acquire Nation’s interest in this
Agreement under this clause 7.


 
 
 
15

--------------------------------------------------------------------------------

 
 
8.  
Relinquishments and renewals

 
8.1  
Relinquishment

 
If the Petroleum Act or the Permit requires Paltar to relinquish any portion of
the Permit Area, Paltar will use its best endeavors to ensure that the Nation
Blocks will not be relinquished, although it may not be successful.  If a Nation
Block is relinquished, Paltar will cause another Block to be substituted for the
relinquished Nation Block.  The other Block selected for this substitution will
be the nearest Block to the relinquished Nation Block as to which neither Nation
nor any third party then has any earning rights.
 
8.2  
Extension of the Term

 
Decisions to renew the Permit will be made by the Operating Committee, although
the Operating Committee decision whether to renew shall be decided by Nation
alone. If the Operating Committee decides to renew, Nation will be bound by the
renewal work program and all other consequences of the renewal; if the Operating
Committee decides not to renew, Paltar may renew the Permit for its own account,
and this Agreement will automatically terminate upon such renewal.
 
8.3  
Surrender of Permit or Licence

 
If Paltar wishes voluntarily to surrender the entire Permit, such surrender
shall require the specific agreement of Nation.
 
9.  
Transfer of interest or rights

 
9.1  
Obligations

 
If a Transfer subject to this clause 9 occurs without satisfaction (in all
material respects) by the transferor of the requirements hereof, then the other
Party shall be entitled to enforce specific performance of the terms of this
clause 9, in addition to any other remedies (including damages) to which it may
be entitled.  Each Party agrees that monetary damages alone would not be an
adequate remedy for the breach of any Party's obligations under this clause 9.
 
9.2  
Transfer

 
(a)  
Except in the case of a Party transferring all of its interest under this
Agreement, no Transfer shall be made by any Party which results in the
transferor or the transferee holding an interest under this Agreement of less
than ten percent (10%) of its original interest under this Agreement.

 
(b)  
Both the transferee, and, notwithstanding the Transfer, the transferring Party,
shall be liable to the other Parties for the transferring Party’s share of any
obligations (financial or otherwise) which have vested, matured or accrued under
the provisions of this Agreement prior to such Transfer, including any
obligation to contribute Work Program Expenses.

 
 
 
16

--------------------------------------------------------------------------------

 
 
(c)  
A transferee shall have no rights under this Agreement unless and until:

 
(i)  
it expressly undertakes in an instrument reasonably satisfactory to the other
Party to perform the obligations of the transferor under this Agreement in
respect of the interest being transferred; and

 
(ii)  
except in the case of a Transfer to a Related Body Corporate, the other Party
has consented in writing to such Transfer, which consent shall be denied only if
the transferee fails to establish to the reasonable satisfaction of the other
Party its financial capability to perform its obligations under this Agreement.

 
No consent shall be required under clause 9.2(c)(ii) for a Transfer to a Related
Body Corporate if the transferring Party agrees in an instrument reasonably
satisfactory to the other to remain liable for performance by the Related Body
Corporate of its obligations.
 
(d)  
Nothing contained in this clause 9 shall prevent a Party from Encumbering its
interest under this Agreement to a third party for the purpose of security
relating to finance, provided that:

 
(i)  
the Party shall remain liable for all obligations relating to such interest;

 
(ii)  
the Encumbrance shall be expressly subordinated to the rights of the other Party
to this Agreement; and

 
(iii)  
the Party shall ensure that any Encumbrance is expressly without prejudice to
the provisions of this Agreement.



 
10.  
Withdrawal from Agreement

 
10.1  
Right of Withdrawal

 
(a)  
Subject to the provisions of this clause 10, Nation may withdraw from this
Agreement at any time after the fifth permit year and prior to the Earning Date
by providing written notice to Paltar at least 90 days prior to the effective
date of the withdrawal.  Such Notice shall be unconditional and irrevocable when
given and, on the effective date of the withdrawal, this Agreement shall
terminate.

 
(b)  
Nation may not withdraw from this Agreement if its interest in the Agreement is
subject to any Encumbrance, unless Paltar is willing to accept the assignment
reflecting the withdrawal subject to any such Encumbrance and any necessary
consents are obtained from the holder of any such Encumbrance.

 
10.2  
Obligations and Liabilities of Nation upon Withdrawal

 
Nation shall, following its notification of withdrawal, remain liable only for
its share of the following:
 
(i)  
all Work Program Expenses coming due before the effective date of the
withdrawal;

 
 
 
17

--------------------------------------------------------------------------------

 
 
(ii)  
all costs and expenses associated with a fire, blow out, loss of well control,
act of sabotage or vandalism, or other emergency occurring prior to the
effective date of the withdrawal, without regard to when such costs are actually
incurred; and

 
(iii)  
all other obligations and liabilities of Nation with respect to acts or
omissions under this Agreement prior to the effective date of the withdrawal for
which Nation would have been liable, had it not withdrawn from this Agreement.

 
11.  
Relationship of Parties and Tax

 
11.1  
Relationship of Parties

 
The rights, duties, obligations and liabilities of the Parties under this
Agreement shall be several, not joint or joint and several.  It is not the
intention of the Parties to create, nor shall this Agreement be deemed or
construed to create a mining or other partnership or association or (except as
explicitly provided in this Agreement) a trust.  This Agreement shall not be
deemed or construed to authorise any Party to act as an agent, servant or
employee for any other Party for any purpose whatsoever except as explicitly set
forth in this Agreement. In their relations with each other under this
Agreement, the Parties shall not be considered fiduciaries except as expressly
provided in this Agreement.
 
11.2  
Tax

 
Each Party shall be responsible for reporting and discharging its own royalty
and tax measured by the profit or income of the Party under this
Agreement.  Each Party shall protect, defend and indemnify each other Party from
any and all loss, cost or liability arising from the indemnifying Party's
failure to report and discharge such royalties and taxes.  The Parties intend
that all income and all tax benefits (including, but not limited to, deductions,
depreciation, credits and capitalisation) with respect to the expenditures made
by the Parties hereunder will be allocated by the relevant tax authorities to
the Parties based on the share of each tax item actually received or borne by
each Party.  If such allocation is not accomplished due to the application of
the laws and regulations of the Government or other Government action, the
Parties shall attempt to adopt mutually agreeable arrangements that will allow
the Parties to achieve the financial results intended.  Paltar shall provide
each Party, in a timely manner and at such Party's sole expense, with such
information with respect to Operations as such Party may reasonably request for
preparation of its tax returns or responding to any audit or other tax
proceeding.
 
11.3  
United States Tax Election

 
(a)  
For United Stated Federal Income Tax Purposes, each U.S. Party hereby elects to
be excluded from the application of all the provisions of Subchapter K, Chapter
1, Subtitle A, of the United States Internal Revenue Code of 1986, as permitted
by Section 761 of said Code and the Regulations promulgated thereunder.

 
(b)  
Should there be any requirement that each U.S. Party evidence this election,
each Party agrees to execute such documents and furnish such other evidence as
may be required by the United States Internal Revenue Service or may otherwise
be necessary. Each Party further agrees not to give any notices or take any
other action inconsistent with the election made hereby.

 
 
 
18

--------------------------------------------------------------------------------

 
 
(c)  
If any further income tax law of the United States contains provisions similar
to those contained in said Subchapter K, under which an election similar to that
provided by Section 761 is permitted, each U.S. Party agrees to make such
elections as may be permitted by such laws. In making this election, each U.S.
Party affirms that the income derived by it from the operations under this
Agreement can be adequately determined without the computation of partnership
taxable income.

 
(d)  
Unless approved by every U.S. Party, no activity shall be conducted under this
Agreement that would cause any Non-U.S. Party to be deemed to be engaged in a
trade or business within the United States under United States income tax laws
or regulations.

 
(e)  
Nothing in this Agreement shall be interpreted to require any Party to do or
execute any document that might subject it or its income or property to United
States taxation or to render liable to United States taxation any Party which
prior to entering into this Agreement was not subject to United States taxation.

 
(f)  
For the purposes of this clause 11.3, “U.S. Party” shall mean any Party that is
subject to the income tax law of the United States in respect with operations
under this Agreement.  “Non-U.S. Party” shall mean any Party that is not subject
to such income tax law.

 
11.4  
Goods and Services Tax

 
(a)  
Unless otherwise stated, all consideration specified in this Agreement does not
include goods and services tax (GST) under the A New Tax System (Goods and
Services Tax) Act 1999 (Cwlth) (GST Act).

 
(b)  
If and to the extent that a supply under this Agreement is subject to GST, the
recipient must pay to the supplier an additional amount equal to the amount of
GST payable on that supply (GST Amount).

 
(c)  
The GST Amount is payable at the same time as the GST exclusive consideration
for the supply is payable or to be provided.  However, the GST Amount need not
be paid until the supplier provides a Tax Invoice to the recipient.

 
(d)  
If the GST Amount differs from the amount of GST payable by the supplier, the
GST Amount must be adjusted.

 
(e)  
If a party is entitled to be reimbursed or indemnified under this agreement, the
amount to be reimbursed or indemnified must be reduced by any amount for which
the Participant is entitled to an Input Tax Credit (as defined in the GST Act)
for the acquisition to which that reimbursement of indemnification relates.

 
12.  
Confidential Information

 
12.1  
Disclosure of Confidential Information

 
Nation may not disclose Confidential Information to any person except:
 
(i)  
with the written consent of Paltar;

 
(ii)  
if Nation is required to do so by law, a Government or a stock exchange;

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
(iii)  
if Nation is required to do so in connection with legal proceedings relating to
this Agreement;

 
(iv)  
to a transferee or potential transferee (or its advisers) of the whole or any
part of Nation’s interest under this Agreement who gives an appropriate
confidentiality undertaking to Nation for the benefit of Paltar; or

 
(v)  
in connection with, or in contemplation of, a listing on a stock exchange.

 
12.2  
Disclosure by recipient of Confidential Information

 
If Nation discloses Confidential Information under clause 12.1, it must use all
reasonable endeavours to ensure that persons receiving Confidential Information
do not disclose the information except in the circumstances permitted in that
clause.
 
12.3  
Use of Confidential Information

 
Nation may not use Confidential Information except for the purpose of exercising
its rights or performing its obligations under this Agreement.
 
12.4  
Prior notification of disclosure to stock exchange

 
If Nation is required or wishes to disclose Confidential Information in
accordance with clause 12.1(ii) or clause 12.1(iii), it must notify Paltar of
the proposed disclosure as far in advance as practicable.
 
12.5  
Return of Confidential Information

 
Nation must, upon the request of Paltar, immediately deliver to Paltar all
documents or other materials containing or referring to the Confidential
Information which are in its possession, power or control or in the possession,
power or control of persons who received Confidential Information from it under
clause 12.1(i) or 12.1(iv).
 
12.6  
Retention of Confidential Information

 
Despite clause 12.5, Nation may retain one single copy only of the documents or
other materials referred to in that clause provided that the Party continues to
comply with all other obligations set out in this clause 12 in respect of any
retained copies.
 
12.7  
Obligations Continue

 
The rights and obligations of a Party under this clause 12 with respect to
confidentiality will continue to apply to that Party even after this Agreement
terminates.
 
13.  
Force majeure

 
13.1  
Force Majeure

 
If, as a result of an event of Force Majeure, a Party becomes unable, wholly or
in part, to perform any of its obligations under this Agreement:
 
 
 
20

--------------------------------------------------------------------------------

 
 
(a)  
that Party shall give the other Party notice of the event of Force Majeure with
reasonably full particulars and, insofar as is known to it, the probable extent
to which it will be unable to perform or be delayed in performing its
obligations;

 
(b)  
on giving the notice of the event of Force Majeure, that obligation, other than
an obligation to pay money, is suspended but only so far as and for so long as
it is affected by the Force Majeure; and

 
(c)  
the Party affected by the event of Force Majeure must continue to maintain, or
ensure that Paltar maintains, the Permit in good condition.

 
13.2  
Labour disputes and Native Title matters

 
The obligation to use reasonable diligence to overcome or remove the effect of
event of Force Majeure does not require the affected Party to:
 
(a)  
settle any strike, or other labour dispute on terms contrary to its wishes;

 
(b)  
contest the validity or enforceability of any Laws; or

 
(c)  
settle any Native Title Claim or enter into any agreement with respect to Native
Title Rights,

 
(d)  
on terms not reasonably acceptable to it solely for the purpose of removing the
event of Force Majeure.

 
13.3  
Resumption

 
The obligation of the affected Party to perform its obligations resumes as soon
as it is no longer affected by the Force Majeure event.
 
14.  
Notices

 
14.1  
Form of Notice

 
(a)  
Unless expressly stated otherwise in this Agreement, any notice, certificate,
consent, approval, waiver or other communication in connection with this
Agreement (Notice) must be in writing or given by electronic transmission,
signed by an authorised officer of the sender and marked for the attention of
the person identified in clause 14.3 or, if the recipient has notified
otherwise, then marked for attention in the last way notified.

 
14.2  
When Notices are taken to have been given and received

 
(a)  
A Notice is regarded as given and received:

 
(i)  
if delivered by hand, when delivered;

 
(ii)  
if sent by pre-paid post from an address in Australia to an address in
Australia, three days after posting;

 
 
 
21

--------------------------------------------------------------------------------

 
 
(iii)  
if sent by pre-paid post from or to an address outside Australia, ten days after
posting;

 
(iv)  
if given by fax, when the sender’s fax machine issues a successful transmission
report;

 
(v)  
if given by email, on the earlier of:

 
(A)  
the time the sender receives an automated message that the email was delivered;
and

 
(B)  
six hours after being delivered unless:

 
(I)  
the sender receives an automated message that the email was undeliverable or
that the recipient is out of the office; or

 
(II)  
the sender knows or reasonably should know that there is a network failure and
accordingly knows or suspects that the email was not delivered,

 
(b)  
in which case the email is taken not to be delivered and the sender should
resend the notice by hand, post or fax.

 
14.3  
Address details for Notices

 
 

   Paltar Petroleum Limited    Level 10, 32 Martin Place, Sydney, NSW 2000  
 Attention:  Marc Bruner / Darrel Causbrook    Telephone: +61 2 8222 6100  
 Facsimile: +61 2 9222 1880    e-mail:  darrel.causbrook@causbrooks.com.au

 

   Nation Energy (Australia) Pty Ltd    1500 West 16th Avenue, Suite F  
 Vancouver, B.C. Canada V6J 2L6    Attention: John R. Hislop    Telephone: +1
604 331 3375    Facsimile: +1 604 688 4712    e-mail:  jhislop@14u.org

 
15.  
Applicable law and arbitration

 
15.1  
Applicable Law

 
This Agreement shall be governed by, construed, interpreted and applied in
accordance with the laws of the Northern Territory, excluding any choice of law
rules which would refer the matter to the laws of another jurisdiction.
 
 
22

--------------------------------------------------------------------------------

 
 
15.2  
Arbitration

 
(a)  
Any and all claims, demands, causes of action, disputes, controversies and other
matters in question arising out of, in connection with, or relating to this
Agreement, including any question regarding its breach, existence, validity or
termination, must be submitted to binding arbitration in accordance with, and
subject to, the International Chamber of Commerce Rules of Arbitration.

 
(b)  
The appointing and administering body will be The Institute of Arbitrators &
Mediators Australia.  The arbitrators must have at least ten years’ experience
as to the subject of the dispute.

 
(c)  
There shall be three arbitrators, the language of arbitration shall be English
and the place of arbitration shall be a mutually-agreed place in Australia.

 
(d)  
Each Party will each appoint one arbitrator within 30 days of the filing of the
request for arbitration and the two arbitrators so appointed will select the
presiding arbitrator within 30 days of the appointment of the first two
arbitrators.

 
(e)  
The resulting arbitral award will be final and binding upon the Parties, and
judgment upon such an award may be entered and enforced by either Party in any
court with sufficient jurisdiction.

 
16.  
Term and Condition Precedent

 
(a)  
Subject to clause 16(b), this Agreement shall be effective upon execution by all
Parties and shall continue, unless sooner terminated by the express provisions
of this Agreement, until all of the Nation Blocks are covered by Production
Licences or until Nation withdraws from the Agreement under clause 10.

 
(b)  
Any provision of this Agreement that would (but for this clause) effect an
acquisition of an interest in Australian urban land (within the meaning of the
Foreign Acquisitions and Takeovers Act 1975 (Cth) (FATA)) is subject to and
conditional upon the person making the acquisition not having received any order
or notice under the FATA prohibiting the person from making the acquisition or
making the acquisition subject to conditions which are unacceptable to the
person.

 
(c)  
Nation may apply to the relevant Minister after December 31, 2015 pursuant to
section 96(3) of the Petroleum Act for approval of this agreement for the
purposes of having an entry made in the register in accordance with section
96(7) of the Petroleum Act.  Paltar shall take such steps as necessary or
reasonably requested by Nation in order to achieve the approval and entry in the
register in accordance with this clause.

 
 
23

--------------------------------------------------------------------------------

 
 
17.  
General provisions

 
17.1  
Warranties as to no Payments, Gifts and Loans

 
Each of the Parties warrants that neither it nor its affiliates has made or will
make, with respect to the matters provided for hereunder, any offer, payment,
promise to pay or authorisation of the payment of any money, or any offer, gift,
promise to give or authorisation of the giving of anything of value, directly or
indirectly, to or for the use or benefit of any official or employee of the
Government or to or for the use or benefit of any political party, official, or
candidate unless such offer, payment, gift, promise or authorisation is
authorised by the Laws, or the payment of any bribe to any person or
entity.  Each of the Parties further warrants that neither it nor its Related
Bodies Corporate has made or will make any such offer, payment, gift, promise or
authorisation to or for the use or benefit of any other person if the Party
knows, has a firm belief, or is aware that there is a high probability that the
other person would use such offer, payment, gift, promise or authorisation for
any of the purposes described in the preceding sentence.  Each Party shall
respond promptly, and in reasonable detail, to any notice from any other Party
or its auditors pertaining to the above stated warranty and representation and
shall furnish documentary support for such response upon request from such other
Party.
 
17.2  
Conflicts of Interest

 
(a)  
Each Party undertakes that it shall avoid any conflict of interest between its
own interests (including the interests of Related Bodies Corporate) and the
interest of the other Parties in dealing with suppliers, customers and all other
organisations or individuals doing or seeking to do business with the Parties in
connection with activities contemplated under this Agreement.

 
(b)  
The provisions of 17.2(a) shall not apply to Paltar's acquisition of products or
services from a Related Body Corporate, or the sale thereof to a Related Body
Corporate, made in accordance with the terms of this Agreement.

 
(c)  
Unless otherwise agreed, the Parties and their Related Bodies Corporate are free
to engage or invest (directly or indirectly) in an unlimited number of
activities or businesses, any one or more of which may be related to or in
competition with the business activities contemplated under this Agreement,
without having or incurring any obligation to offer any interest in such
business activities to any Party.

 
(d)  
Without limiting the generality of clause 17.2(c), Nation specifically
acknowledges that Paltar will own interests in the Blocks covered by the Permit
that are not Nation Blocks; that work performed on the Nation Blocks may benefit
the other Blocks covered by the Permit; that Paltar may enter into sales,
farmouts and other agreements of every type and nature relating to Blocks
covered by the Permit which are not Nation Blocks; and that Nation will have no
interest or expectation of any interest resulting from Paltar’s activities on
Blocks that are not Nation Blocks.

 
17.3  
Public Announcements

 
(a)  
Subject to clause 17.3(b), Paltar shall be responsible for the preparation and
release of all public announcements and statements regarding this Agreement or
the Operations; provided that, no public announcement or statement shall be
issued or made unless prior to its release Nation has been furnished with a copy
of such statement or announcement.  Where a public announcement or statement
becomes necessary or desirable because of danger to or loss of life, damage to
property or pollution as a result of activities arising under this Agreement,
Paltar is authorised to issue and make such announcement or statement without
prior approval of Nation, but shall promptly furnish Nation with a copy of such
announcement or statement.

 
 
24

--------------------------------------------------------------------------------

 
 
(b)  
Nation may issue any such public announcement or statement if it is necessary to
do so in order to comply with the applicable laws, rules or regulations of any
government, legal proceedings or stock exchange having jurisdiction over Nation
or its Related Bodies Corporate.

 
17.4  
Successors and Assigns

 
Subject to the limitations on transfer contained in clause 9, this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Parties.
 
17.5  
Waiver

 
No waiver by any Party of any one or more defaults by another Party in the
performance of this Agreement shall operate or be construed as a waiver of any
future default or defaults by the same Party, whether of a like or of a
different character.  Except as expressly provided in this Agreement no Party
shall be deemed to have waived, released or modified any of its rights under
this Agreement unless such Party has expressly stated, in writing, that it does
waive, release or modify such right.
 
17.6  
Severance of Invalid Provisions

 
If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.
 
17.7  
Modifications

 
Except as is provided in clause 17.6, there shall be no modification of this
Agreement except by written consent of all Parties.
 
17.8  
Headings

 
The topical headings used in this Agreement are for convenience only and shall
not be construed as having any substantive significance or as indicating that
all of the provisions of this Agreement relating to any topic are to be found in
any particular clause.
 
17.9  
Singular and Plural

 
Reference to the singular includes a reference to the plural and vice versa.
 
17.10  
Gender

 
Reference to any gender includes a reference to all other genders.
 
17.11  
Entirety

 
This Agreement constitutes the entire agreement of the Parties with respect to
the subject matter contained herein and supersedes all prior understandings and
negotiations of the Parties.
 
 
25

--------------------------------------------------------------------------------

 
 
17.12  
Legislation

 
A reference in this Agreement to the Petroleum Act or any other statute or any
provision or clause thereof shall be read (unless otherwise provided in this
Agreement) as though the words ‘including any statutory amendment or
modification thereof any statutory provision substituted thereof, re-enactment
or replacement thereof and any rules, regulations, by laws and instruments or
other documents made pursuant thereto’ were added to such reference.
 
No clause within this document can be used by any person as defence to any
action brought under the Criminal Code or Corporations Act.
 
17.13  
Rule against perpetuities

 
For the purposes only of avoiding breach of the rule against perpetuities this
Agreement has a term not exceeding 80 years.
 
18.  
Definitions

 
18.1  
Defined terms

 
Acquisition Date has the meaning ascribed thereto in clause 5.3.
 
Authorised Person of a Party means:
 
(a)  
the officers and employees of the Party;

 
(b)  
the technical, financial, legal or other advisors of the Party; and

 
(c)  
the respective officers and employees of the technical, financial, legal or
other advisors of the Party.

 
Blocks means the numbered blocks that each graticular section of the Northern
Territory is divided into pursuant to Section 8 of the Petroleum Act and Block
is a reference to any one of them.
 
Commencement Date means the date hereof.
 
Confidential Information means all confidential, non-public or proprietary
information regardless of how the information is stored or delivered, delivered
to Nation before, on or after the date of this Agreement relating to this
Agreement or the Operations.
 
Consequential Loss means:
 
(a)  
any damages or losses which are not direct or which do not flow naturally from
the relevant breach of this Agreement, even if those damages or losses may
reasonably be supposed to have been in the contemplation of all Parties as a
probable result of the breach at the time they entered into this Agreement; and

 
(b)  
any losses of profits, business opportunity, reputation, customers or markets,
whether direct or indirect.

 
 
26

--------------------------------------------------------------------------------

 
 
Corporations Act means the Corporations Act 2001 (Cth).
 
Discovery means the discovery of an accumulation of petroleum whose existence
until that moment was unproven by drilling.
 
Earning Amount means $335,273 of Expenditures, which, for the avoidance of
doubt, is an amount separate and apart from the Cash Consideration and the Share
Consideration.
 
Earning Date has the meaning ascribed thereto in clause 3.1.
 
Earning Period means the period commencing on the Commencement Date and ending
at the conclusion of the fifth Permit Year.
 
Encumbrance means any mortgage, lien, charge, pledge, assignment by way of
security, security interest, preferential right or trust arrangement, or other
arrangement having the same effect.
 
Expenditure means expenditure in respect of Operations and other exploration on
the Nation Blocks and includes all amounts spent on keeping the Permit in good
standing or fulfilling obligations of Paltar with respect to the Permit.
 
Exploration Agreement means the agreement dated 27 June 2013 among Paltar, the
Native Title Parties (as that term is defined in the Exploration Agreement), and
Northern Land Council, and any other agreement entered into in accordance with
the provisions of the Native Title Act or the Aboriginal Land Rights Act in
relation to the Permit.
 
Force Majeure means any of the following events provided that they are outside
the reasonable control of the affected Party and could not have been prevented
or avoided by that Party taking reasonable steps:
 
(a)  
act of God, earthquake, cyclone, fire, explosion, flood, landslide, lightning,
storm, tempest, drought or meteor;

 
(b)  
war (declared or undeclared), invasion, act of a foreign enemy, hostilities
between nations, civil insurrection or militarily usurped power;

 
(c)  
act of public enemy, sabotage, malicious damage, terrorism or civil unrest;

 
(d)  
ionising radiation or contamination by radioactivity from any nuclear waste or
from combustion of nuclear fuel;

 
(e)  
confiscation, nationalisation, requisition, expropriation, prohibition, embargo,
restraint or damage to property by or under the order of any government or
government authority; or

 
(f)  
strikes, blockades, lock out or other industrial disputes.

 
Government means any department, local government council, administrative or
statutory authority or any other person under a Law which has a right to impose
a requirement or whose consent is required.
 
Indemnitees has the meaning set forth in clause 3.8(b).
 
 
27

--------------------------------------------------------------------------------

 
 
Law means any treaty, statute, subordinate legislation, code, regulation, rule,
common law, equity determination, injunction, judgment, order, decree, ruling,
directive, decision and any judicial, regulatory, administrative or other
interpretation,  implementation or enforcement of any of the foregoing issued by
any Government having jurisdiction as to the undertakings and any other matters
arising under this Agreement, whether currently in effect or subsequently
modified, including Commonwealth, Northern Territory and local government
legislation, regulations, by-laws, and other subordinate legislation.
 
Minimum Work Obligations means those work or expenditure obligations that must
be performed in order to satisfy Permit obligations.
 
Nation Blocks means the portions of five Blocks identified in Schedule 2, or
such replacement Blocks as may be identified under clause 8.1.
 
Nation Interest means an undivided twenty-five percent (25%) interest in the
Permit, insofar as it covers the Nation Blocks, and any Production Licence
granted in connection therewith, insofar as it covers any area under a Nation
Block (subject to clause 5).
 
Native Title Claims means either:
 
(a)  
any claim, application or proceeding in respect of Native Title Rights which is
accepted by the Native Title Tribunal or the Registrar thereof pursuant to the
Native Title Act 1993 (Cth); or

 
(b)  
any claim, application or proceeding in respect of those rights, interests and
statutory protections of and relating to aboriginal persons as set out in the
legislation of the Northern Territory or the Aboriginal and Torres Strait
Islander Heritage Protection Act 1984 (Cth).

 
Native Title Rights has the same meaning as the expressions “native title” or
“native title rights and interests” defined in section 223(1) of the Native
Title Act 1993 (Cth) and includes those rights, interests and statutory
protections of and relating to aboriginal persons and aboriginal cultural
heritage as set out in the relevant legislation of the Northern Territory
including the Northern Territory Aboriginal Sacred Sites Act (NT) or the
Aboriginal and Torres Strait Islander Heritage Protection Act 1984 (Cth).
 
Notice has the meaning set forth in clause 14.1.
 
Operating Account means the account established and maintained by the Operator
in accordance with this Agreement to record all charges, expenditures, credits
and receipts in respect of Operations which are chargeable or to be credited to
Nation.
 
Operating Committee means the committee established and functioning under clause
4.
 
Operations means the following activities required for the operation of the
Permit in accordance with this Earning Agreement:
 
(a)  
management and operation of the Permit;

 
(b)  
facilitation of access to the Permit including liaising with native title
parties and landholders;

 
 
29

--------------------------------------------------------------------------------

 
 
(c)  
preparation, development and carrying out of exploration and appraisal programs
on the Nation Blocks;

 
(d)  
geological analysis and interpretation of exploration results;

 
(e)  
compliance with conditions and legal requirements relating to the Permit;

 
(f)  
appointment and management of contractors undertaking seismic analysis,
drilling, and related exploration and appraisal programs;

 
but excluding any exploration or appraisal work physically conducted on lands
other than the Nation Blocks.
 
Operator has the meaning given to it in the 1993 NT Onshore Petroleum
Directions.
 
Option has the meaning ascribed thereto in clause 5.3.
 
Option Period has the meaning ascribed thereto in clause 5.3.
 
Paltar Interest means an undivided seventy-five percent (75%) interest in the
Permit, insofar as it covers the Nation Blocks, and any Production Licence
granted in connection therewith, insofar as it covers any area under a Nation
Block (subject to clause 5).
 
Parties means the entities named in the first paragraph to this Agreement and
their respective permitted successors or assigns, and Party is a reference to
any one of them.
 
Permit means Exploration Permit 232 issued under the Petroleum Act and includes
any extension, renewal, conversion, substitution, modifications or variations
thereof.
 
Permit Year means a year beginning 3 October and ending the following 2 October.
 
Petroleum Act means the Petroleum Act 2009 (NT).
 
Production Licence has the meaning provided in the Petroleum Act.
 
Property means all property, whether real or personal, which is owned, leased,
held, developed, constructed, produced or acquired by the Operator solely for
the conduct of Operations.
 
Related Body Corporate has the meaning given to it in section 50 of the
Corporations Act.
 
Senior Supervisory Personnel means a Party’s senior manager, who directs all
operations and activities of such Party in Australia.
 
Transfer means assign, transfer or otherwise dispose of any interest in this
Agreement in whole or part, whether by sale, lease, declaration or creation of a
trust or otherwise.
 
Wilful Misconduct means an intentional and conscious disregard of any obligation
owed by the relevant person, but does not include any act or omission which is
(directly or indirectly) attributable to any breach or negligence on the part of
any other person or of such other person's Related Body Corporate.
 
 
29

--------------------------------------------------------------------------------

 
 
Work Program and Budget means an annual work program prepared by Paltar setting
out the Operations to be undertaken during that year under this Agreement in
respect of the Permit, together with the estimated amounts required to perform
such work program.
 
Work Program Expenses means the costs and expenses incurred, paid or payable by
the Operator in accordance with the provisions of this Agreement or otherwise
authorized by the Operating Committee in connection with conducting Work
Programs and Budgets.
 
18.2  
Interpretation

 
In this Agreement, except where the context otherwise requires:
 
(a)  
the singular includes the plural and vice versa and a gender includes other
genders;

 
(b)  
another grammatical form of a defined word or expression has a corresponding
meaning;

 
(c)  
a reference to a clause, paragraph, schedule or annexure is to a clause or
paragraph of, or schedule or annexure to, this Agreement and a reference to this
Agreement includes any schedule or annexure;

 
(d)  
a reference to a document or instrument includes the document or instrument as
novated, altered, supplemented or replaced from time to time;

 
(e)  
all references to dollar amounts are in Australian currency;

 
(f)  
a reference to a Party is to a party to this Agreement and a reference to a
Party to a document includes the Party's executors, administrators, successors
and permitted assigns and substitutes;

 
(g)  
a reference to a person includes a natural person, partnership, body corporate,
association, governmental or local authority or agency or other entity;

 
(h)  
a reference to a statute, ordinance, code or other law includes regulations and
other instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;

 
(i)  
the meaning of general words is not limited by specific examples introduced by
including, for example or similar expressions;

 
(j)  
a rule of construction does not apply to the disadvantage of a Party because the
Party was responsible for the preparation of this Agreement or any part of it;
and

 
(k)  
if a day on or by which an obligation must be performed or an event must occur
is not a business day in Sydney, Australia, the obligation must be performed or
the event must occur on or by the next day that is a business day.

 
18.3  
Headings

 
Headings are for ease of reference only and do not affect interpretation.

 
30

--------------------------------------------------------------------------------

 

 


Executed by Paltar Petroleum Limited (ACN 149 987 459) in accordance with
section 127 of the Corporations Act by authority of its directors:
 
 
/s/ Nick Tropea
 
 
 
 
 
/s/ Darrel Causbrook
Secretary/Director
 
Nick Tropea
 
Director
 
Darrel John Causbrook
Print name
 
Print name

 


 


Executed by Nation Energy (Australia) Pty Ltd (ACN 606 533 046) in accordance
with section 127 of the Corporations Act by authority of its directors:
 
/s/ John R. Hislop
 
 


/s/ Darrel Causbrook
Secretary/Director
 
Director
John R. Hislop
 
Darrel John Causbrook


 
31

--------------------------------------------------------------------------------

 


 
EXECUTION VERSION



 
Schedule 1 – Royalties
 


Holder & Granting Document
Percentage of Hydrocarbons produced/sold
1. Exploration Agreement among Paltar, Native Title Parties and Northern Land
Council
2%, increasing to 4% after one million barrels have been produced from EP 231,
232 and 234, and increasing again to 5% after one billion barrels have been
produced from lands covered by the two permits
 
2. Northern Territory of Australia royalty pursuant to the Petroleum Act (NT)
10%

 


 


 



 
32

--------------------------------------------------------------------------------

 


 
EXECUTION VERSION



 
Schedule 2 – Nation Blocks
 
[ex10-6image.jpg]



 
33

--------------------------------------------------------------------------------

 



 
Schedule 3 – Permit Year 3 Work Program and Budget
 


 
Work to be performed on or for the benefit of the Nation Blocks:
 
Geological and geophysical
work                                                                     201,164
 
General and
administrative                                                                                134,109
 
                              $335,273
 
 


 
Amounts shown above are in Australian dollars.  All such amounts were originally
estimated in United States dollars and converted to Australian dollars at the
rate of USD 1 = AUD 1.34109, the oanda.com average bid rate in effect when this
Schedule 3 was prepared.

 
34

--------------------------------------------------------------------------------

 



 
Annex 1 – Accounting Procedure
 


Section 1
General Provisions
1
Section 2
Direct Charges
7
Section 3
Indirect Charges
11
Section 4
Acquisition of Material
12
Section 5
Disposal of Materials
13
Section 6
Inventories
14

 
Section 1  
General Provisions

 
1.1  
Purpose

 
The purpose of this Accounting Procedure is to establish fair and equitable
methods for determining charges and credits applicable to Operations.  If the
methods prove unfair or inequitable to Paltar or Nation, the Parties shall meet
and in good faith endeavour to agree on changes to correct any unfairness or
inequity.
 
1.2  
Conflict

 
In the event of a conflict between the provisions of this Accounting Procedure
and the provisions of the Agreement, the provisions of the Agreement shall
prevail.
 
1.3  
Definitions

 
The definitions contained in clause 18 of the Agreement shall apply to this
Accounting Procedure and have the same meanings when used herein. Certain terms
used herein are defined as follows:
 
Accrual basis means that basis of accounting under which costs and benefits are
regarded as applicable to the period in which the liability for the cost is
incurred or the right to the benefit arises, regardless of when invoiced, paid,
or received.
 
Cash basis means that basis of accounting under which only costs actually paid
and revenue actually received are included for any period.
 
Country of Operations means the Commonwealth of Australia.
 
Material means machinery, equipment and supplies acquired and held for use in
Operations.
 
 
 
1

--------------------------------------------------------------------------------

 
 
1.4  
Operating Account Records / Currency Exchange

 
1.4.1  
Paltar shall at all times maintain and keep true and correct records of the
production and disposition of all petroleum, and of all costs and expenditures
under the Agreement, as well as other data necessary or proper for the
settlement of accounts between the Parties hereto in connection with their
rights and obligations under the Agreement and to enable Parties to comply with
their respective applicable income tax and other laws.

 
1.4.2  
Paltar shall maintain accounting records pertaining to Operations in accordance
with generally accepted accounting practices used in the international petroleum
industry and any applicable statutory obligations of the Country of Operations
as well as the provisions of the Permit and the Agreement.

 
1.4.3  
The Operating Account shall be maintained by Paltar in the English language and
in Australian currency.  Conversions of currency shall be recorded at the rate
actually experienced in that conversion.  Currency translations are used to
express the amount of expenditures and receipts for which a currency conversion
has not actually occurred.  Currency translations for expenditures and receipts
shall be recorded at the arithmetic average of the buying and selling exchange
rates at the close of each business day of the month of the current accounting
period as published by oanda.com or, if not published by oanda.com, then by
Westpac Banking Corporation.

 
1.4.4  
Any currency exchange gains or losses shall be credited or charged to the
Operating Account, except as otherwise specified in this Accounting
Procedure.  Any such exchange gains or losses shall be separately identified as
such.

 
1.4.5  
The Accrual basis for accounting shall be used in preparing accounts concerning
the Operations.  If a Cash basis for accounting is used, Paltar shall show
accruals as memorandum items.

 
1.5  
Statements and Billings

 
Unless otherwise agreed by the Parties, Paltar shall submit monthly to Nation,
on or before the 15th day of each month, statements of the costs and
expenditures incurred during the prior month, indicating by appropriate
classification the nature thereof and the corresponding budget category.
 
1.5.1  
These statements, as a minimum, shall contain the following information:

 
(i)  
advances of funds setting forth the currencies received from Nation;

 
(ii)  
the share of Nation in total expenditures, if other than 100%;

 
(iii)  
the accrued expenditures;

 
(iv)  
the current account balance of Nation;

 
(v)  
summary of costs, credits, and expenditures on a current month, year-to-date,
and inception-to-date basis or other periodic basis, as agreed by the Parties
(such expenditures shall be grouped by the categories and line items designated
in the approved Work Program and Budget so as to facilitate comparison of actual
expenditures against that Work Program and Budget), and

 
 
2

--------------------------------------------------------------------------------

 
 
(vi)  
details of unusual charges and credits in excess of fifty thousand Australian
dollars (A $50,000.00).

 
1.5.2  
Paltar shall, upon request, furnish a description of the accounting
classifications used by it.

 
1.5.3  
Amounts included in statements and billings shall be expressed in Australian
currency and reconciled to the currencies advanced.

 
1.5.4  
Each Party shall be responsible for preparing its own accounting and tax reports
to meet the requirements of the Country of Operations and of all other countries
to which it may be subject.  Paltar, to the extent that the information is
reasonably available from the Operating Account records, shall provide Nation in
a timely manner the necessary information to facilitate the discharge of such
responsibility.

 
1.6  
Payments and Advances

 
1.6.1  
Upon approval of any Work Program and Budget, if Paltar so requests, Nation
shall advance its share of estimated cash requirements for the succeeding
month's operations.  Each such Cash Call shall be equal to Paltar's estimate of
the money to be spent in the currencies required to perform its duties under the
Work Program and Budget during the month concerned.  For informational purposes
the Cash Call shall contain an estimate of the funds required for the succeeding
two months detailed by the categories designated in the Work Program and Budget.

 
1.6.2  
Each such cash Call, detailed by the categories designated in the Work Program
and Budget, shall be made in writing and delivered to Nation not less than 15
days before the payment due date.  The due date for payment of such advances
shall be set by Paltar but shall be no sooner than the first day of the month
for which the advances are required. All advances shall be made without bank
charges. Any charges related to receipt of advances from Nation shall be borne
by Nation.

 
1.6.3  
Nation shall wire transfer its share of the full amount of each Cash Call to
Paltar on or before the due date, in the currencies requested or any other
currencies acceptable to Paltar at a bank designated by Paltar.  If currency
provided by Nation is other than the requested currency, then the entire cost of
converting to the requested currency shall be charged to Nation.

 
1.6.4  
Notwithstanding the provisions of clause 1.6.2 of this Accounting Procedure,
should Paltar be required to pay any sums of money for Operations which were
unforeseen at the time estimates were provided to Nation, Paltar may make a
written request of Nation for special advances covering Nation' share of such
payments.  Each such Nation shall make its proportional special advances within
ten days after receipt of such notice.

 
 
3

--------------------------------------------------------------------------------

 
 
1.6.5  
If Nation's advances exceed its share of cash expenditures, the next succeeding
cash advance requirements, after such determination, shall be reduced
accordingly.  However, if the amount of such excess advance is greater than the
amount of the next month's estimated cash requirements for such Nation, Nation
may request a refund of the difference, which refund shall be made by Paltar
within ten days after receipt of Nation's request provided that the amount is in
excess of twenty five thousand Australian dollars (A$ 25,000.00).

 
1.6.6  
If Nation's advances are less than its share of cash expenditures, the
deficiency shall, at Paltar's option, be added to subsequent cash advance
requirements or be paid by Nation within ten days following the receipt of
Paltar's billing to Nation for such deficiency.

 
1.6.7  
If, under the provisions of the Agreement, Paltar is required to segregate funds
received from the Parties, any interest received on such funds shall be applied
against the next succeeding Cash Call.

 
1.6.8  
If Paltar does not ask Nation to advance its share of estimated cash
requirements, Nation shall pay its share of cash expenditures within 10 days
following receipt of Paltar's billing.

 
1.6.9  
Payments of advances or billings shall be made on or before the due date. If
these payments are not received by the due date the unpaid balance shall bear
and accrue interest from the due date until the payment is received by Paltar at
the Agreed Interest Rate.   For the purpose of determining the unpaid balance
and interest owed, Paltar shall translate to Australian currency all amounts
owed in other currencies using the currency exchange rate determined in
accordance with clause 1.4.3 at the close of the last business day prior to the
due date for the unpaid balance.

 
1.6.10  
Subject to governmental regulation, Paltar shall have the right, at any time and
from time to time, to convert the funds advanced or any part thereof to other
currencies to the extent that such currencies are then required for
operations.   The cost of any such conversion shall be charged to the Operating
Account.

 
1.6.11  
Paltar shall endeavour to maintain funds held for the Operating Account in bank
accounts at a level consistent with that required for the prudent conduct of
Operations.

 
1.6.12  
If under the Agreement, Paltar is required to segregate funds received from or
for the Operating Account, the provisions under this clause 1.6 for payments and
advances by Nation shall apply also to Paltar.

 
1.7  
Adjustments

 
Payments of any advances or billings shall not prejudice the right of Nation to
protest or question the correctness thereof; provided, however, all bills and
statements rendered to Nation by Paltar during any year shall conclusively be
presumed to be true and correct after 24 months following the end of such year,
unless within the said 24 month period Nation takes written exception thereto
and makes claim on Paltar for adjustment.  Failure on the part of Nation to make
claim on Paltar for adjustment within such period shall establish the
correctness thereof and preclude the filing of exceptions thereto or making
claims for adjustment thereon.  No adjustment favourable to Paltar shall be made
unless it is made within the same prescribed period.  The provisions of this
clause 1.7 shall not prevent adjustments resulting from a physical inventory of
the Material as provided for in clause VI.  Paltar shall be allowed to make
adjustments to the Operating Account after such 24 month period if these
adjustments result from audit exceptions outside of this Accounting Procedure,
third party claims, or government requirements.  Any such adjustments shall be
subject to audit within the time period specified in clause 1.8.l of this
Accounting Procedure.
 
 
4

--------------------------------------------------------------------------------

 
 
1.8  
Audits

 
1.8.1  
Nation, upon at least 60 days advance notice in writing to Paltar, shall have
the right to audit the Operating Account and records of Paltar relating to the
accounting hereunder for any year within the 24 month period following the end
of such year, except as otherwise provided in clause 3.1 of this Accounting
Procedure.  As provided in clause 4.2(b)(6) of the Agreement, Nation shall have
reasonable access to Paltar's personnel and to the facilities, warehouses, and
offices directly or indirectly serving Operations.  The cost of each such audit
shall be borne by Nation.  Nation must take written exception to and make claim
upon Paltar for all discrepancies disclosed by said audit within said 24 month
period.  Nation may request information from Paltar prior to the commencement of
the audit.  Paltar will provide the information in electronic format or hard
copy documents, if electronic format is not available.  Paltar will provide the
information requested within 30 days before commencement of the audit but in no
event sooner than 30 days after the written request.  The information requested
shall be limited to that normally used for pre-audit work such as trial balance,
general ledger, and sub-ledger data.

 
1.8.2  
Paltar shall endeavour to produce information from its Affiliates reasonably
necessary to support charges from those Affiliates to the Operating Account
other than those charges referred to in clause 3.1 of this Accounting Procedure.

 
1.8.3  
Except for charges under clause 2.7.1, the following provisions apply to all
charges by Paltar for its Affiliates.

 
In addition to the information provided by Paltar under clause 1.8.2, Nation may
seek to audit the books and records of an Affiliate of Paltar relating to the
charges by the Affiliate to the Operating Account for the same year as provided
in clause 1.8.1 above.  The charges of the Affiliate shall be subject to audit
in accordance with (a), (b), or (c) below or any combination thereof.
 
(a)          If the Affiliate of Paltar consents to the audit, the audit may be
conducted in the same manner as the audit of the books and records of Paltar.
 
If all or part of the charges are not audited under (a) above, the unaudited
portion may be audited under (b) and/or (c) below.
 
(b)         The Affiliate may require use of an internationally recognized
independent public accounting firm to confirm confidential or proprietary
information and charges.  The cost of the internationally recognized independent
public accounting firm shall be borne by Nation.  Nation will seek agreement
with the Affiliate on the audit scope to confirm the details and facts relating
to such information and charges.
 
 
5

--------------------------------------------------------------------------------

 
 
If the internationally recognized independent public accounting firm of the
Affiliate declines to conduct the audit, Nation will seek agreement with the
Affiliate on an alternative internationally recognized independent public
accounting firm.  The cost of using such firm shall be borne by Nation.
 
Paltar will endeavor to cause its Affiliate to not unreasonably withhold
approval of the use of an internationally recognized independent public
accounting firm or the scope of examination requested by Nation.
 
If all or part of the charges are not audited under (a) or (b) above, the
unaudited portion may be audited under (c) below.
 
(c)         Paltar may request its Affiliate to provide Nation an annual report
from an internationally recognized independent public accounting firm attesting
that charges billed from such Affiliate to the Operating Account represent a
complete and accurate allocation of its costs to the Operations, exclude any
element of profit, exclude any duplication of costs covered under clauses 2 and
3, and are consistent in application to all of its activities.  The report will
be furnished by Paltar within 12 months of the request from Nation.  The cost of
providing the annual report shall be borne by Nation.
 
No amounts paid to an Affiliate of Paltar, which Nation seeks to audit, may be
charged to the Operating Account if the Affiliate of Paltar does not allow audit
of such amounts as provided above.
 
1.8.4  
Any information obtained by Nation under the provisions of clause 1.8 which does
not relate directly to the Operations shall be kept confidential and shall not
be disclosed to any party, except as would otherwise be permitted under clause
15.2(a)(ii) and (x) of the Agreement.

 
1.8.5  
In the event that Paltar is required by law to employ a public accounting firm
to audit the Operating Account and records of Paltar relating to the accounting
hereunder, the cost thereof shall be a charge against the Operating Account, and
a copy of the audit shall be furnished to Nation.

 
1.8.6  
At the conclusion of each audit, the Parties shall endeavour to settle
outstanding matters expeditiously.  To this end Nation will make a reasonable
effort to prepare and distribute a written report to Paltar as soon as possible
and in any event within 90 days after the conclusion of each audit.  The report
shall include all claims arising from such audit together with comments
pertinent to the operation of the accounts and records.  Paltar shall make a
reasonable effort to reply to the report in writing as soon as possible and in
any event no later than 90 days after receipt of the report.  Should Nation
consider that the report or reply requires further investigation of any item
therein, Nation shall have the right to conduct further investigation in
relation to such matter notwithstanding the provisions of clauses 1.7 and 1.8 of
this Accounting Procedure that the period of 24 months may have
expired.  However, conducting such further investigation shall not extend the 24
month period for taking written exception to and making a claim upon Paltar for
all discrepancies disclosed by said audit. Such further investigations shall be
commenced within 30 days and be concluded within 60 days after the receipt of
such report or reply, as the case may be.

 
 
6

--------------------------------------------------------------------------------

 
 
1.8.7  
All adjustments resulting from an audit agreed between Paltar and Nation
conducting the audit shall be reflected promptly in the Operating Account by
Paltar and reported to Nation.  If any dispute shall arise in connection with an
audit, it shall be reported to and discussed by the Operating Committee, and,
unless otherwise agreed by the Parties to the dispute, resolved in accordance
with the provisions of clause 18 of the Agreement. If all the Parties to the
dispute so agree, the adjustments) may be referred to an independent expert
agreed to by the Parties to the dispute.  At the election of the Parties o the
dispute, the decision of the expert will be binding upon such Parties.  Unless
otherwise agreed, the cost of such expert will be shared equally by all Parties
to the dispute.

 
1.9  
Allocations

 
If it becomes necessary to allocate any costs or expenditures to or between
Operations and any other operations, such allocation shall be made on an
equitable basis. When it is reasonably foreseeable that such an allocation will
be required, Paltar will furnish a description of its allocation procedures
pertaining to these costs and expenditures and its rates for personnel and other
charges.  Such allocations shall be subject to audit under clause 1.8.
 
Section 2  
Direct Charges

 
Paltar shall charge the Operating Account with all costs and expenditures
incurred by Paltar for the conduct of Operations.  Charges for services normally
provided by an operator such as those contemplated in clauses 2.7.2 and 2.7.3
which are provided by Paltar’s Affiliate shall reflect the cost to the
Affiliate, excluding profit, for performing such services, except as otherwise
provided in clause 2.6 and clause 2.7.1.
 
Charges shall only be applied to the Operating Account to the extent such
charges are reasonably incurred in the legitimate exercise of Operations under
the Agreement and in bona fide arms-length transactions on commercial terms
generally available in the market place.
 
The costs and expenditures shall be recorded as required for the settlement of
accounts between the Parties hereto in connection with the rights and
obligations under this Agreement and for purposes of complying with the tax laws
of the Country of Operations and of such other countries to which any of the
Parties may be subject.  Chargeable costs and expenditures may include, but are
not limited to:
 
2.1  
Permits

 
All costs, if any, attributable to the acquisition, maintenance, renewal or
relinquishment of the Permits paid in accordance with the Petroleum Act when
paid by Paltar in accordance with the provisions of the Agreement.
 
2.2  
Salaries, Wages and Related Costs.

 
Salaries, wages and related costs include everything constituting the employees'
total compensation, as well as the cost to Paltar of holiday, vacation,
sickness, disability benefits, living and housing allowances, travel time,
bonuses, and other customary allowances applicable to the salaries and wages
chargeable hereunder, as well as the costs to Paltar for employee benefits,
including but not limited to employee group life insurance, group medical
insurance, hospitalization, retirement, severance payments required by the laws
or regulations of the Country of Operations.
 
 
7

--------------------------------------------------------------------------------

 
 
Expenditures or contributions made pursuant to assessments imposed by
governmental authority for payments with respect to or on account of employees
described in clause 2.2.1 and clause 2.2.2 shall be chargeable to the Operating
Account.
 
2.2.1  
The salaries, wages and related costs of employees of Paltar and its Affiliates
temporarily or permanently assigned in the Country of Operations and directly
engaged in Operations shall be chargeable to the Operating Account;

 
2.2.2  
The salaries, wages and related costs of employees of Paltar and its Affiliates
temporarily or permanently assigned outside the Country of Operations directly
engaged in Operations and not otherwise covered in clause 2.7.2 of this
Accounting Procedure shall be chargeable to the Operating Account;

 
2.2.3  
Costs for salaries, wages and related costs may be charged to the Operating
Account on an actual basis or at a rate based upon the average cost in
accordance with Paltar's usual practice.  In determining the average cost,
expatriate and national employees' rates shall be calculated separately and
reviewed at least annually;

 
2.2.4  
Reasonable expenses (including related travel costs) of those employees whose
salaries and wages are chargeable to the Operating Account under clauses 2.2.1
and 2.2.2 of this Section 2 and for which expenses the employees are reimbursed
under the usual practice of Paltar shall be chargeable to the Operating Account;
and

 
2.2.5  
If employees are engaged in other activities in addition to the Operations, the
cost of such employees shall be allocated on an equitable basis.

 
2.3  
Employee Relocation Costs

 
2.3.1  
Except as provided in clause 2.3.3 of this Accounting Procedure, Paltar's cost
of employees' relocation to or from an assignment with the Operations, whether
within or outside the Country of Operations and whether permanently or
temporarily assigned to the Operations, shall be chargeable to the Operating
Account.  If such employee works on other activities in addition to Operations,
such relocation costs shall be allocated on an equitable basis.

 
2.3.2  
Such relocation costs shall include transportation of employees, families,
personal and household effects of the employee and family, transit expenses, and
all other related costs in accordance with Paltar's usual practice.

 
2.3.3  
Relocation costs to an assignment that is not with the Operations to another
location shall not be chargeable to the Operating Account unless the place of
the new assignment is the point of origin of the employee or unless otherwise
agreed by the Operating Committee.

 
 
8

--------------------------------------------------------------------------------

 
 
2.4  
Offices, Camps, and Miscellaneous Facilities.

 
The cost of maintaining any offices, sub-offices, camps, warehouses, housing,
and other facilities of Paltar and/or Affiliates directly serving the
Operations. If such facilities serve operations in addition to the Operations
the costs shall be allocated to the properties served on an equitable basis.
 
2.5  
Material

 
The cost, net of discounts taken by Paltar, of Material purchased or furnished
by Paltar, Such costs shall include, but are not limited to, export brokers'
fees, transportation charges, loading, unloading fees, export and import duties
and Licence fees associated with the procurement of Material and in-transit
losses, if any, not covered by insurance. So far as it is reasonably practical
and consistent with efficient and economical operation, only such Material shall
be purchased for, and the cost thereof charged to, the Operating Account as may
be required for immediate use.
 
2.6  
Exclusively Owned Equipment and Facilities of Paltar and Affiliates.

 
Charges for providing its exclusively owned equipment, facilities, and utilities
of Paltar or any of its Affiliates at rates not to exceed the average commercial
rates of non-affiliated third parties then prevailing for like equipment,
facilities, and utilities for use in the area where the same are used
hereunder.  On request, Paltar shall furnish Nation a list of rates and the
basis of application. Such rates shall be revised from time to time if found to
be either excessive or insufficient, but not more than once every six months.
 
Exclusively owned drilling tools and other equipment lost in the hole or damaged
beyond repair may be charged at replacement cost less depreciation plus
transportation costs to deliver like equipment to the location where used.
 
2.7  
Services

 
2.7.1  
The charges for services provided by third parties shall be chargeable to the
Operating Account.

 
2.7.2  
The cost of services performed by Paltar’s Affiliates’ technical and
professional staffs not located within the Country of Operation and not
otherwise covered under clause 2.2.2 of this Accounting Procedure, shall be
chargeable to the Operating Account. The individual rates shall include salaries
and wages of such technical and professional personnel, lost time, governmental
assessments, and employee benefits.  Costs shall also include all support costs
necessary for such technical and professional personnel to perform such
services, such as, but not limited to, rent, utilities, support staff, drafting,
telephone and other communication expenses, computer support, supplies,
depreciation, and other reasonable expenses.

 
2.8  
Insurance

 
Premiums paid for insurance required by law or the Agreement to be carried for
the benefit of the Operations.
 
 
9

--------------------------------------------------------------------------------

 
 
2.9  
Damages and Losses to Property

 
2.9.1  
All costs or expenditures necessary to replace or repair damages or losses
incurred by fire, flood, storm, theft, accident, or any other cause shall be
chargeable to the Operating Account. Paltar shall furnish Nation written notice
of damages or losses incurred in excess of fifty thousand Australian dollars (A$
50,000.00) as soon as practical after report of the same has been received by
Paltar.  All losses in excess of fifty thousand Australian dollars (A$
50,000.00) shall be listed separately in the monthly statement of costs and
expenditures.

 
2.9.2  
Credits for settlements received from insurance carried for the benefit of
Operations and from others for losses or damages to Property or Materials shall
be chargeable to the Operating Account.

 
2.9.3  
Expenditures incurred in the settlement of all losses, claims, damages,
judgments, and other expenses for the account of Operations shall be chargeable
to the Operating Account.

 
2.10  
Litigation, Dispute Resolution and Associated Legal Expenses

 
The costs and expenses of litigation, dispute resolution and associated legal
services necessary for the protection of the Operations under the Agreement as
follows:
 
2.10.1  
Legal services, other than those provided by the internal legal staffs of the
Parties or their Affiliates, necessary or expedient for the protection of the
Operations, and all costs and expenses of litigation, arbitration or other
alternative dispute resolution procedure, including reasonable attorneys' fees
and expenses, together with all judgments obtained against the Parties or any of
them arising from the Operations.

 
2.10.2  
If the Parties shall so agree, litigation, arbitration or other alternative
dispute resolution procedures resulting from actions or claims affecting the
Operations hereunder may be handled by the legal staff of one or any of the
Parties or their respective Affiliates; and a charge commensurate with the
reasonable costs of providing and furnishing such services rendered may be made
by the Party or the Affiliate providing such service to Paltar for the Operating
Account, but no such charges shall be made until approved by the Parties.

 
2.11  
Taxes and Duties

 
All taxes, duties, assessments and governmental charges, of every kind and
nature, assessed or levied upon or in connection with the Operations, other than
any that are measured by or based upon the revenues, income and net worth of a
Party.
 
If Paltar or an Affiliate is subject to income or withholding tax as a result of
services performed at cost for the operations under the Agreement, its charges
for such services may be increased by the amount of such taxes incurred (grossed
up).
 
 
10

--------------------------------------------------------------------------------

 
 
2.12  
Ecological and Environmental

 
Costs incurred on the Property as a result of statutory regulations for
archaeological and geophysical surveys relative to identification and protection
of cultural resources and/or other environmental or ecological surveys as may be
required by any regulatory authority. Also, costs to provide or have available
pollution containment and removal equipment plus costs of actual control, clean
up and remediation resulting from responsibilities associated with Hydrocarbon
contamination as required by all applicable laws and regulations.
 
2.13  
Decommissioning (Abandonment) and Reclamation.

 
Costs incurred for decommissioning (abandonment) and reclamation of the
Property, including costs required by governmental or other regulatory authority
or by the Agreement.
 
2.14  
Other Expenditures

 
Any other costs and expenditures incurred by Paltar for the necessary and proper
conduct of the Operations and not covered in this Section 2 or in Section 3.
 
Section 3  
Indirect Charges

 
3.1  
Purpose

 
Paltar shall charge the Operating Account monthly for the cost of indirect
services and. related office costs of Paltar and its Affiliates not otherwise
provided in this Accounting Procedure. Indirect costs chargeable under this
Section 3 represent the cost of general assistance and support services provided
by Paltar and its Affiliates. These costs are such that it is not practical to
identify or associate them with specific projects but are for services which
provide the Operations with needed and necessary resources which Paltar requires
and provide a real benefit to Operations. No cost or expenditure included under
Section 2 shall be included or duplicated under this Section 3. The charges
under Section 3 are not subject to audit under clauses 1.8.1 and 1.8.2 of this
Accounting Procedure other than to verify that the overhead percentages are
applied correctly to the expenditure basis.
 
3.2  
Amount

 
3.2.1  
The indirect charge under clause 3.1 of this Accounting Procedure for any month
shall equal the greater of the total amount of indirect charges for the period
beginning at the start of the year through the end of the period covered by
Paltar's invoice (Year-to-Date) determined under clause 3.2.2 of this Accounting
Procedure, less indirect charges previously made under clause 3.1 of this
Accounting Procedure for the year in question, or the amount of the minimum
assessment determined under clause 3.2.3, calculated on an annualized basis (but
reduced pro rata for periods of less than one year), less indirect charges
previously made under clause 3.1 for the year in question.

 
3.2.2  
Unless exceeded by the minimum assessment under clause 3.2.3, the aggregate
Year-to-Date indirect charges shall be a percentage of the Year-to-Date
expenditures, calculated on the following scale:

 
Annual Expenditures
 
$0 to A$ 3,000,000 of expenditures = 5 %
 
Next A$ 7,000,000  of expenditures = 4 %


 
 
11

--------------------------------------------------------------------------------

 
 
 
Next A$11,000,000 of expenditures = 3 %
 
Excess above A$ 11,000,000 of expenditures = 1.5 %
 
3.2.3  
A minimum amount of A $ 36,000.00 shall be assessed each year calculated from
the Effective Date and shall be reduced pro rata for periods of less than a
year.

 
3.3  
Indirect Charge for Projects.

 
If a major infrastructure construction project is undertaken, a separate
indirect charge for such project shall be approved by the Operating Committee at
the time of approval of the project.
 
Section 4  
Acquisition of Material

 
4.1  
Acquisitions



 
Materials purchased for the Operating Account shall be charged at net cost paid
by Paltar. The price of Materials purchased shall include, but shall not be
limited to export broker's fees, insurance, transportation charges, loading and
unloading fees, import duties, Licence fees, and demurrage (retention charges)
associated with the procurement of Materials, and applicable taxes, less all
discounts taken.
 
4.2  
Materials Furnished by Paltar



 
Materials required for operations shall be purchased for direct charge to the
Operating Account whenever practicable, except Paltar may furnish such Materials
from its stock under the following conditions:
 
4.2.1  
New Materials transferred from the warehouse or other properties of Paltar hall
be priced at net cost determined in accordance with clause 4.1 above as if
Paltar had purchased such new Material just prior to its transfer.  Such net
costs shall in no event exceed the then current market price.

 
4.2.2  
Material which is in sound and serviceable condition and suitable for use
without repair or reconditioning shall be classed as Condition ‘B’ and priced at
75% of such new purchase net cost at the time of transfer.

 
4.2.3  
Materials not meeting the requirements of clause 4.2.2 above, but which can be
made suitable for use after being repaired or reconditioned, shall be classed as
Condition "C" and priced at 50% of such new purchase net cost at the time of
transfer.  The cost of reconditioning shall also be charged to the Operating
Account provided the Condition ‘C’ price, plus cost of reconditioning, does not
exceed the Condition ‘B’ price; and provided that Material so classified meet
the requirements for Condition ‘B’ Material upon being repaired or
reconditioned.

 
4.2.4  
Material which cannot be classified as Condition ‘B’ or Condition ‘C’, shall be
priced at a value commensurate with its use.

 
4.2.5  
Tanks, derricks, buildings, and other items of Material involving erection
costs, if transferred in knocked-down condition, shall be graded as to condition
as provided in this clause 4.2 of Section 4, and priced on the basis of
knocked-down price of like new Material.

 
 
12

--------------------------------------------------------------------------------

 
 
4.2.6  
Material including drill pipe, casing and tubing, which is no longer useable for
its original purpose but is useable for some other purpose, shall be graded as
to condition as provided in this clause 4.2 of Section 4.  Such Material shall
be priced on the basis of the current price of items normally used for such
other purpose if sold to third parties.

 
4.3  
Premium Prices

 
Whenever Material is not readily obtainable at prices specified in clauses 4.1
and 4.2 of this clause IV because of national emergencies, strikes or other
unusual causes over which Paltar has no control, Paltar may charge the Operating
Account for the required Material at Paltar's actual cost incurred procuring
such Material, in making it suitable for use, and moving it to Permit area,
provided that notice in writing, including a detailed description of the
Material required and the required delivery date, is furnished to Nation of the
proposed charge at least 10 days (or such shorter period as may be specified by
Paltar) before the Material is projected to be needed for operations and prior
to billing Nation for such Material the cost of which exceeds fifty thousand
Australian dollars (A $ 50,000.00).  Nation shall have the right, by so electing
and notifying Paltar within seven (7) days (or such shorter period as may be
specified by Paltar) after receiving notice from Paltar, to furnish in kind all
or part of his share of such Material per the terms of the notice which is
suitable for use and acceptable to Paltar both as to quality and time of
delivery.  Such acceptance by Paltar shall not be unreasonably withheld.  If
Material furnished is deemed unsuitable for use by Paltar, all costs incurred in
disposing of such Material or returning Material to owner shall be borne by
Nation furnishing the same unless otherwise agreed by the Parties.  If Nation
fails to properly submit an election notification within the designated period,
Paltar is not required to accept Material furnished in kind by Nation.  If
Paltar fails to submit proper notification prior to billing Nation for such
Material, Paltar shall only charge the Operating Account on the basis of the
price allowed during a "normal" pricing period in effect at time of movement.
 
4.4  
Warranty of Material Furnished by Paltar

 
Paltar does not warrant the condition or fitness for the purpose intended of the
Material furnished. In case defective Material is furnished by Paltar for the
Operating Account, credit shall not be passed to the Operating Account until
adjustment has been received by Paltar from the manufacturers or their agents.
 
Section 5  
Disposal of Materials

 
5.1  
Disposal

 
Paltar shall be under no obligation to purchase the interest of Nation in new or
used surplus Materials.  Paltar shall have the right to dispose of Materials but
shall advise and secure prior agreement of the Operating Committee of any
proposed disposition of Materials having an original cost to the Operating
Account either individually or in the aggregate of A$ 50,000 or more.  When
Operations are relieved of Material charged to the Operating Account, Paltar
shall advise Nation of the original cost of such Material to the Operating
Account so that the Parties may eliminate such costs from their asset
records.  Credits for Material sold by Paltar shall be made to the Operating
Account in the month in which payment is received for the Material.  Any
Material sold or disposed of under this clause shall be on an ‘as is, where is’
basis without guarantees or warranties of any kind or nature. Costs and
expenditures incurred by Paltar in the disposition of Materials shall be charged
to the Operating Account.
 
 
13

--------------------------------------------------------------------------------

 
 
5.2  
Material Purchased by Nation or its Affiliate

 
Proceeds received from disposed Material purchased by Nation or its Affiliate
shall be credited to the Operating Account, with new Material valued in the same
manner as new Material under clause 4.2.1 of this Accounting Procedure and used
Material valued in the same manner as used Material under clause 4.2.2 of this
Accounting Procedure, unless otherwise agreed by the Operating Committee.
 
5.3  
Sales to Third Parties

 
Proceeds received from Material purchased from the Property by third parties
shall be credited by Paltar to the Operating Account at the net amount collected
by Paltar from the buyer. If the sales price is less than that determined in
accordance with the procedure set forth in clause 5.2 of this Accounting
Procedure, then approval by the Operating Committee shall be required prior to
the sale.  Any claims by the buyer for defective materials or otherwise shall be
charged back to the Operating Account if and when paid by Paltar.
 
Section 6  
Inventories

 
6.1  
Periodic Inventories - Notice and Representation

 
At reasonable intervals, inventories shall be taken by Paltar of all Material
held in warehouse stock on which detailed accounting records are normally
maintained.  The expense of conducting periodic inventories shall be charged to
the Operating Account.  Paltar shall give Nation written notice at least 60 days
in advance of its intention to take inventory, and Nation, at its sole cost and
expense, shall each be entitled to have a representative present.  The failure
of Nation to be represented at such inventory shall bind such Nation to accept
the inventory taken by Paltar, who shall in that event furnish Nation with a
reconciliation of overages and shortages.  Inventory adjustments to the
Operating Account shall be made for overages and shortages.  Any adjustment
equivalent to A$ 50,000 or more shall be brought to the attention of the
Operating Committee.
 
6.2  
Special Inventories

 
Whenever there is a sale or change of interest in the Agreement, a special
inventory may be taken by Paltar provided the seller and/or purchaser of such
interest agrees to bear all of the expense thereof. In such cases, both the
seller and the purchaser shall be entitled to be represented and shall be
governed by the inventory so taken.
 


 



 
14

--------------------------------------------------------------------------------

 
